Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 1 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

(FOLEY SQUARE)
SWEIGERT CIVIL CASE #:
V. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI

 

 

 

 

NOTICE OF MOTION FOR LEAVE OF COURT TO ADD MARCUS
CONTE AS A DEFENDANT PURSUANT TO RULE 20(a)(2)

This pleading | is,trye to > the re knowledge of the undersigned, except as to matters

a

  
      

a Signed under penalty of perjury,

DSet _.

D. George Sweigert,
c/o General Delivery
Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

[219.09

 

 

ECEIVE

NEC 2" 2019
PRO SE OFFICE

 

 

 

  

 

 

 

 

 

 

 
vA Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 2 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

D George Sweigert
Plaintiff

v.

Jason Goodman

Defendant

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

CIVIL CASE #: 1:18-CV-08653-VEC
JUDGE VALERIE E. CAPRONI

MAGISTRATE STEWART D. AARON

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleadings have been

sent to the following addressees on the 19th day of December 2019.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7" Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, Room 200
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

3

“Us yO

 

 

D. GEORGE SWEIGERT

12 -IT-07
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 3 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

(FOLEY SQUARE)
SWEIGERT CIVIL CASE #:
Vv. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI

 

 

EXHIBIT TO ACCOMPANY MOTION

PROPOSED COMPLAINT FOR
MARCUS CONTE
PUTATIVE DEFENDANT

This pleading is true to the knowledge of the undersigned, except as to matters
alleged on information and belief, and that as to matters that the undersigned believes are true.

See NY C.P.L.R. 3020.

Signed under penalty of perjury,

Nisa,

D. George Sweigert,

c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

 

 

[7-17.19
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 4 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

(FOLEY SQUARE)
SWEIGERT CIVIL CASE #:
V. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI

 

 

 

 

PLAINITIFF’S VERIFIED COMPLAINT AGAINST MARCUS CONTE

STATEMENT AND VERIFICATION
This pleading is true to the knowledge of the undersigned, except as to matters alleged on

information and belief, and that as to matters that the undersigned believe are true. See N.Y.

C.P.L.R. 3020.

Signed under penalty of perjury,

DY. Say _

D. George Sweigert,

c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

/2°19.09

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 5 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

COMPLAINT FOR DAMAGES
The Plaintiff, D. George Sweigert, alleges as follows:
STANDING
1. For the purposes of this pleading the Plaintiff alleges that more than $75,001 in damages
have been the result of the alleged misconduct of the putative defendant Conte. Plaintiff is

presently a resident of California and claims a diversity issue.

PARTIES
2. For the purposes of this pleading the parties should be construed as the Plaintiff
(undersigned) and Marcus Conte of Brooklyn, New York as the putative defendant.
3. As indicated on page 30 of ECF Doc. No. 129, Conte styles himself as a “WHITE male

with a criminal arrest & conviction record, drug & alcohol history (disability)..”. See below.

 

Wednesday, July 22, 2015 STATEMENT OF CLAIM
CASE # 10176716

Marc Conte

199 Gelston Avenue, D1

Brooklyn, NY 11209

347-733-4780

shorthappylife@gmaii.com

Dear Division,

lam a 51-year old WHITE male with a criminal arrest & conviction record, drug & alcohol
history (disability), and | am a practicing vegan-Buddhist. | was hired by the City of New York
on December 08, 2014 as a Sanitation Enforcement Agent (SEA), | do not fit-in in any way with
the majority of 95% younger black & Hispanic Christian supervisors and co-workers, Despite

 

 

Above: Page 30 of ECF Doc. No. 129
4, Conte is an associate, proxy and joint tortfeasor with Defendant (Def.) Goodman. As the

Court is aware, both Conte and Def. Goodman made a series of videos to showcase Conte’s

 

dispute with the Department Sanitation of New York (DSNY) in 2017 (as Conte’s DSNY “ticket

quota story was broadcast on a local “7 On Your Side” commercial television station in 2015).

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 6 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

ECF Doc. No. 129 pages 15 to 16 document the Conte/Goodman videos. A sample appears

 

 
 
 
 
 
   
  

     
 

 

 

 

below.
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 15 of 30
Sweigert v, Goodman, USDC for the SDNY
PULL INTERVIEWS: 'DSNY VristleBlower! w/
Jason Goadman CSTT - 09/19/201 ?
Ske LIVE STR ARS
VedfoU- QA Watch The LIVE STREARL INTERVIEW ort
oiirthouse wi dason Goodman of Crowd
5. The Court may recall the picture of Conte and Goodman joking around as seen on page 3

of ECF Doc. No. 90. See below (Goodman on left, Conte on right).

 

pp wenidiscay

Deconstructing Dave Acton The Failed Actor

 

   

 
 

reusconte:
hostofhrooklys
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 7 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

BACKGROUND
6. One two separate occasions Marcus Conte, a self-described 55 year old white male (199
Gelston Avenue, D1, Brooklyn New York, 11209), has sent electronic mail messages from his e-
mail account (shorthappylife@gmail.com) to the Presiding Judge, Valerie Caproni (9/12/2019
and 12/3/2019). In the second e-mail message, a copy was sent (via cc:) to the Magistrate Judge
Aaron D. Stewart. These e-mail messages were followed up with U.S. Mail delivery of the
attached PDF document letters.
7. The transmission of these unauthorized e-mail messages was accompanied by putative
defendant Conte’s social media broadcasts heralding of these e-mail transmissions. Conte’s
podcasts memorialized these e-mail transmissions in a highly public manner. Other social media
podcasts include Conte’s telephone calls made to the Federal Bureau of Investigation (F.B.1.)
reporting the Plaintiff for purported criminal conduct. These podcasts pander to Conte’s
audience with the dramatic setting of communications to federal authorities of all types.
8. Conte operates several on-line social media accounts where he simultaneous posts his
social media podcasts; include:

https://youtube.com/c/marcusconte
https://dlive.tv/MarcusConte
https://twitter.com/ghostofbklyn
https://facebook.com/marcus.conte.7
https://minds.com/marcusconte
https://twitch.tv/marcusconte
https://bitchute.com/channel/marcus_c...
https://steemit.com/@marcusconte
https://d.tube/#!/c/marcusconte
https://gab.ai/marcusconte

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 8 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC ~ SDA

9. In Conte’s e-mail message of 9/12/2019 to the presiding judge, Conte cites this lawsuit’s
case number and the complete mailing address of the judge’s chambers and her honor’s e-mail
address. Conte alleged, in this widely disseminated e-mail message (posted publicly to Google
Docs), that, “{nJot only is Plaintiff a documented conspiracy kook, he engages in routine online
Cyber Bullying, Harassment & Perjury,” (letter attached as EXHIBIT ONE). Conte continues,
“Sweigert commits perjury against the Court because he is deliberately misleading the Court
about his Public online presence & nefarious engagement”. Conte goes on to accuse the
undersigned of violations of 18 U.S.C. § 1001(a).

10. The title of the particular video (described above) is , “Dave Acton Sweigert Charged
With Cyber Bullying, Harassment & Perjury Before SDNY Judge Valeria E. Caproni 1:18-CV-
08653-VEC”. Conte made the letter available via Google Docs to world wide distribution at
Uniform Resource Locator (URL):
https://drive.google.com/file/d/IGNH5Wkf7rivxFBaZpiaoldckwSpCIV4p/view

11. | In Conte’s second e-mail communication to the presiding judge and the magistrate judge
(attached as EXHIBIT TWO) on 12/3/2019 Conte accuses the undersigned of “willfully and
repeatedly engaged in Witness Tampering in violation of 18 U.S.C. § 1512 (b).” According to
Conte the “Plaintiff frames Def. Jason Goodman & myself as kidnappers in a domestic terror
operation that uses a flame-throwing drone to blow up LNG tanks in the Port of Corpus Christie
TX”. Conte then adds, “[h]ere is the law that I believe he is in violation of at least 24 times” 18
U.S.C. 1512. Tampering with a witness, victim, or an informant.” Conte provided an attached
PDF file with the e-mail message and Google Docs link; URL
https://drive.google.com/file/d/LH7EM3QSTFG4KyqK83xboabiyZAgLM17v/view (attached

as EXH. TWO).
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 9 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

12. In Conte’s video podcast entitled, “THE STING: Dopey Dave Acton Sweigert Takes The
Bait,” published 9/14/2019, accompanied with the video description “Explores how some people
are using lawsuits to hide their own criminality,” Mr. Conte displays a private non-public
photograph and/or likeness of the Plaintiff. Mr. Conte included commentary that the plaintiff

was a “sociopath”, “psychopath” and “criminal”, etc. See below.

SH Wa Youtube

   

THE STING: Dopey Da ction yet!

e

 

 

13. In Conte’s video podcast entitled, “Dealing With Cyber Bullies; Dopey Dave Acton
Sweigert Under FBI Review [LARP NEWS],” published 9/17/2019, accompanied with the video

description “Marcus Conte Reporting... https://patreon.com/marcusconte

https://paypal.me/theghostofbrooklyn .” Mr. Conte included commentary that the plaintiff was a

“sociopath”, “psychopath” and “criminal”, etc.; see below.

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 10 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

= EByovkte

    
     

Gasp No. 118-CV-98653-VEC
Bweigart ¥, Goodenan

Marcus Conte Repetting
DNS e sce od
shorthappylife@gmail.com
cis eso ee
patrean.com/marcusconte
feo Mais tatecs prota cess bee) yal

ee ae Tee es)

   

 

 

14. Mr. Conte displays his first letter and e-mail message to the presiding judge with his
commentary. At time-mark 3:55 Conte begins his recorded discussion with an F.B.I. agent and
names the Plaintiff as a terrorist criminal and conflates the undersigned with another third-party
“Thomas Schonberger”. The crux of Conte’s call to the F.B.I. call is that the Plaintiff and
Thomas Schoenberger are engaged in a variety of illegal misconduct directed at Conte — cyber
stalking, harassment, extortion, blackmail, etc.”

15. As the Court will learn, the Plaintiff has no relationship whatsoever with Thomas
Schoenberger (who was named by Def. Jason Goodman several times as a member of the vast
conspiracy of players associated with Goodman’s Virginia lawsuit ((Steele v. Goodman, Civil
Action No. 3:17cv601 (E.D. Va. Jul. 25, 2019)). For clarity, and not for purposes of re-
litigation, the Court should note that Def. Goodman filed documents in the Virginia lawsuit that
accused Thomas Schoenberger of someone “placed high in the organization of the monetized

conspiracy.” Reference ECF Doc. No. 134, para. 13, shown below.

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 11 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

13. On or around June 2019, Manuel Chavez III voluntarily shared some of his personal
emails with Defendant. Among these were messages Chavez claims are communications

DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR RULE 1 SANCTIONS - 7

from Thomas Shoenberger, an individual unknown to Defendant who may in fact be
highly placed in the organization of the monetized conspiracy to harass and defame
Defendant Goodman. The emails from Shoenberger provide talking points for a plan to
attack Defendant Goodman’s reputation with false allegations claiming Goodman is an

agent of Israel and / or paid by Mossad.

 

16. In Conte’s video podcast entitled, “LARP NEWS: Future Shooter Titus Frost [Dean
FOUGERE] Works for Dave Acton SWEIGERT et al,” published 9/9/2019, accompanied with
the video description “Marcus Conte Reporting... https://patreon.com/marcusconte

https://paypal.me/theghostofbrooklyn ,” putative defendant Conte conflates the Plaintiff with

 

Thomas Schoenberger and Dean Fougere (known as “TITUS FROST” on social media) by
accusing all three individuals of criminal activity. Again, Conte accuses Plaintiff of crimes,
gang-stalking, being a terrorist, harassment, etc. Mr. Conte included commentary that the

plaintiff was a “sociopath”, “psychopath” and “criminal”, etc.; see below.

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 12 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

= GB voulube

 

 

atm BAC

shorthappylife@gmail.com .
: COMBAT!
Sel yer: Cetry vy h Tm

patreon.com/marcusconta Be Be _
paypal. me/theghostofbrooklyn ae

 

| Se ed

LARP NEWS: Future Shooter Titus Frost [Dean FOUGERE] Works for Nave Acton SWEIGERT ct at

SPA vows «Sop 9.209 yas Bia sHane

 

suascaseo 1

 

17. The Plaintiff has no relationship with Titus Frost, who is named as another co-
conspirator named by the Def. “TITUS FROST” is alleged to be associated with the cast of
characters in the Virginia lawsuit that are conspiring against the Def. At para. 52 of the Def.’s
Counter-Claim papers (# 122) Def. lists “Dean Fougere aka Titus Frost” as a co-conspirator
and “party”.

18. In Conte’s video podcast entitled, “RAW Call To FBI "Rogue YouTuber Reported to FBI
for Explosion in Port Neches TX", published 11/28/2019, accompanied with the video
description, “Called placed to FBI 11/27/2019 12:10 pm EST reporting D. George Sweigert /
Dave David Acton ‘terrorist! video”, Conte again records a call to an F.B.I. field officer in New
York to report the Plaintiff for threatening to “blow up a port”. The F.B.I. field office at 26
Federal Plaza, 23"! Floor, New York, N.Y. 10278-0004 is the recipient of these calls. Mr. Conte
included commentary that the plaintiff was a “sociopath”, “psychopath” and “criminal”, etc.; see

below.

 

10
19.

Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 13 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

= BBYoulute marcus conte

5 Aza

Theeadl

sy Truth Convoy

ie Trtiicaeey

The man in this video is the same
D. George Sweigert who ernaied

Nuecas County demanding
hurricane relief records. Tonite he
was ina chat posting methods of
‘. blowing up the port. DHS was
Marcus Conte Reporting Notified while he did it

SUPPORT YouTube
patreon.com/marcusconte
paypal.me/theghostofbrooklyn

 

DP opi ORL 2eSe

RAW Call To FBI Rogue YouTuber Reparted to FBI for Explosion in Port Neches TX”

LEG ees Now 28, 2019 93 Ble 8 suare oH, SAVE

 

supscriseo =f

 

Balled Glacect my FRUIT 97/2019 1910 om ERT eenodtinn D acre Guainad | Mave Mavict Arton

Cantact Us

Marcus Conte Reporting

SUPPORT
-patreon.com/marcusconte

 

.In the Conte video entitled, “LARP NEWS: Grifter Thomas Schoenberger Sued; Steve

Outtrim, Dean Fougere, Dave Sweigert, Dan Cromer,” published 11/13/2019, accompanied with

the video description, “Read the amazing Gabe Hoffman Lawsuit:

https://drive.google.com/file/d/1 HHJr...”, Conte conflates the Plaintiff, Thomas Schoenberger,

Steve Outtrim, Dean Fougere and Dan Cromer into a criminal-level gang-stalking, blackmail,

extortion enterprise. Mr. Conte included commentary that the plaintiff was a “sociopath”,

“psycho-path” and “criminal”, etc.; see below.

11
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 14 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

INTEL DROP
shorthappylife@gmail.com

SUPPORT
patreon.com/marcusconte
paypal me/theghostofbrooklyn

 

LARP NEWS: Grifter Thomas Schoenherger Sued; Steve Outtrim, Dean Fougere, Dave Sweigerl, Dan Cromer

B17 views » Premiored Moy 13,2019 vas Bl 2a SHARE Ts SAVE vee

 

auascrieed =f}

 

20. In the above described video podcast by Conte, the Court should take note that Steve
Outtrim is another figure named by Def. Jason Goodman as participating with a group of co-
conspirators to defame, harass and cyber stalking Goodman. Def. named Steve Outtrim in his
“third Party Claim” (ECF Doc. 123). Thus far, at least three individuals appear to have
something in common with Marcus Conte and the Def. - Thomas Schoenberger, Dean Fougere,
and Steve Outirim — ali previously named as co-conspirators by Goodman.

21. In the Def.’s Counter-Claim papers (# 122) paragraphs 28 through 33 Goodman recites
allegations against Steve Outtrim, a third party to this litigation (ECF Doc. No. 123) in both the
S.D.N.Y. and Virginia lawsuits.

22. At para. 33 (ECF. Doc. 122) the Def. states, “ [t]he most recent publication of the
Outtrim false allegations and the overt efforts to link Goodman to terrorism and crimes Goodman

has no knowledge of our involvement in represents a pattern and practice when viewed in the

 

context of the incidents in question in Steele v. Goodman, and yet another overt act in the

furtherance of the conspiracy.” At para. 48 in the Counter-Claim (#122) Steve Outtrim is listed

12
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 15 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

as a “co-conspirator” and “party”. Apparently, Conte has interviewed Steve Outtrim on his
podcast show (see photo above in podcast screen shot).

23. Steve Outtrim notably interviewed another “co-conspirator” on his own social media
podcast show, former Goodman sidekick “Queen Tut” aka Susan B. Holmes of Fort Collins,
Colorado. She is a co-defendant in the Virginia lawsuit (along with Def.) and both Outtrim and
“queen Tut” are named by Goodman as co-conspirators in Def’s ECF Doc. No. 123. “Queen
Tut” (aka Susan B. Holmes of Fort Collins, Colorado) is a co-defendant with Goodman in the
Virginia lawsuit.

24, In the video entitled, “Frivolous LARP Lawsuit Implodes on Dave Acton; Goodman,
Webb, Steele, Outtrim, Schoenberger, Quinn”, published 8/20/2019, accompanied with the video
description, “Dave Acton Frivolous lawsuit JUDGEMENT:
https://drive.google.com/file/d/1kP2v... Lost in LARPville — with Steve Outtrim

https://www. youtube.com/watch?v=UDHad...”, Conte again conflates the Plaintiff with George
Webb Sweigert, Robert David Steele, Steve Outtrim, Thomas Schoenberger, and Quinn
Michaels. George Webb Sweigert has been named as a co-conspirator along with Robert David
Steele (plaintiff in the Virginia lawsuit). Mr. Conte included commentary that the Plaintiff was a

99 66.

“sociopath”, “psychopath” and “criminal”, etc.; see below.

 

13
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 16 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Se Bavcekite

 

 

n Have Acton; Goodman, Webb, Steele. Gittin, Schoen:

 

   

25. For clarity the Court is reminded of EXH. C to the Def.’s Counter-Claim papers (# 122)
which provides a recap of conspiracy of players (pg. 50, # 122). Those names on the Def’s recap
list mentioned by Conte have been placed in bold face (see below).

“Robert David Steele, (hereinafter “Plaintiff” or “Steele”) Counsel for Plaintiff,
Steven S. Biss, (hereinafter “Biss”) his paralegal wife Tanya Cornwell (hereinafter
“Cornwell”), denied intervenor applicant David George Sweigert (herein after
“Sweigert”), his brother George Webb Sweigert (herein after “Webb”) and an
individual named Manuel Chavez, III (hereinafter “Chavez”) have conspired with
one another as well as others to bring this instant legal matter in conjunction with
additional lawsuits in foreign jurisdictions in order to harass, defame and otherwise
disrupt the business and day to day activities of the Defendant Goodman.”

26. Not surprisingly, Mr. Conte has also featured another Goodman Virginia lawsuit “co-
conspirator” in his video podcasts - Manuel Chavez, III. In the Conte video podcast entitled,
“REPLAY: Marcus Conte v. Defango Live Debate Showdown” 7-3-2019, published 7/4/2019,
with the accompanied by the video description “Re-posted with expressed written consent of

Defango TV”.

 

14
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 17 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC ~ SDA

YERSUERS TRE LAST CASTLE

Set eet ad
eno enerney YS.)

PecrnertCry:\

Deter Eel ek ey

Dee aie ake odininal
Ce et eS LEY

Seespe
as

on

 

 

REPLAY. Maccus Conte y. Refs

 

 

27. At video time-mark-time 56:33 Conte (see above) states” [i]f I had to score this, the
number one scumbag is Aaron Rich because of the (unintelligible) The number two you put
Schoenberger down because he is a thief. He has already stolen money from you. You know
what he is about, right. And, number three is Acton, right? (reference to the undersigned) He is
suing. He is suing Jason for putting, putting his face on a coffee mug and I believe he put your
face on a coffee mug. That’s a reason to sue? And drag in all this other stuff about the dirty
bomb and the MAERSK MEMPHIS and how they shut down the Port of Charleston. What’s
that got to do with your face on a coffee mug? What has that got to do with your defamation?
Here is stupid Dave Acton the sleeziest mother f_cker Dave Acton trying to, trying to shake
down Jason, using Jason as an example.”

28. Note: Aaron Rich refers to plaintiff in the Rich v. Edward Butowski lawsuit (U.S.D.C.

for D.D.C. Rich v. Butowski, CASE #: 1:18-cv-00681-RJL), herein the “Aaron Rich lawsuit”.

 

Chavez was a subpoenaed as witness in that litigation, as well as Thomas Schoenberger.

15
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 18 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

29. Both individuals (Chavez and Schoenberger) were subpoenaed as witness by attorneys
representing Aaron Rich. Questions orbited the Aaron Rich lawsuit about the company the pair
(Chavez/Schoeneberger) had created in the fall of 2017 to form a “reputation defense” company
known as “SHADOWBOX STRATEGIES”. The first client of the pair’s “SHADOWBOX
STRATEGIES” was the former FOX News contributor and Dallas, Texas businessman Ed
Butowski, who paid the pair $20,000 for “reputation defense”. “Reputation defense” is a
euphemism for “smear campaign”.

30. | The Court should recall the link between Manuel Chavez, III and Thomas Schoenberger

as alleged by the Def. in the Virginia lawsuit.

13. On or around June 2019, Manuel Chavez II voluntarily shared some of his personal
emails with Defendant. Among these were messages Chavez claims are communications

DEFENDANT’S RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 7

from Thomas Shoenberger, an individual unknown to Defendant who may in fact be
highly placed in the organization of the monetized conspiracy to harass and defame
Defendant Goodman. The emails from Shoenberger provide talking points for a plan to
attack Defendant Goodman’s reputation with false allegations claiming Goodman is an

agent of Israel and / or paid by Mossad.

31. To refresh the Court’s memory the “coffee mug” Marcus Conte is referring to the
RedBubble. Com merchandise, including coffee mugs, displaying the likeness/photograph of the

undersigned, Manuel Chavez, IIT (aka DEFANGO) and Robert David Steele (see below).

 

 

16
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 19 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

 

Case 3:17-cv-00601-MHL Document 39 Filed 04/13/18 Page 65 of 97 PagelD#

video may be accessed by — clicking the following — hyperlin

hitps://www. youtube.com/watch?v-GNxCk6ngF Jg&feature=youtu.be. The video ope

with the following insulting picture and words:"

 

Deep State Dunces Attack George Webb & CSTT - Bitcoin Challenge Response -

 

 

 

 

Above image from Amended Complaint, Virginia lawsuit
(left to right) undersigned, Manuel Chavez, III, Robert David Steele

Deep State Dunces

 

?

Styler

Standard |

 

$16:
Buy any 2 and get 15% off.
Buy any 4 and off

        

 

 

Plaintiff-depicted‘on-‘CSTT RedBubble-coffee‘cup
(https://www.redbubble.coim/people/csthetruth/works/29 102359-deep-state-

dunces?p=mug){

17
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 20 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Above image from Second Amended Complaint (ECF No. 88)

> hageyte Bre
Ag phage wal

oye

 

CST T-tote-bag-with Plaintiff's likeness (farleft)-advertised-on'RedBubble.com

Above image from Second Amended Complaint (ECF No. 88)

 

Above: Jason-Goodman seen. in podcast drinking from coffee mug in question

18
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 21 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

32. Seven (7) days prior to the Conte/Chavez podcast, Def. Goodman called Chavez in a
phone call that was inadvertently broadcast on YouTube in a “livestream” on 6/26/2019. Seven
days later a Conte and Chavez video podcast (described above (7/3/2019)) was distributed that
focused social media attacks on the Plaintiff and Schoenberger (Chavez’s partner in
SHAWDOWBOX STRATEGIES).

33. According to the Def., Chavez was in extensive communications with Def. via e-mail
messages and phone calls (see EXHIBIT THREE attached). During a live stream podcast of
the two (Chavez/Goodman), that inadvertently recorded, Goodman can be heard coaching the
witness (Chavez) on what to tell the Virginia Bar Association to endanger the law license of
Steven S. Biss, esq and to “shoe-horn” or push Plaintiff into a conspiracy narrative.

GOODMAN: Something you would write to the Bar Association saying “hey,
look, this judge determined that it is likely that Biss is making these inappropriate
payments. He is not supposed to be paying you, if you’re his client, and particularly
if that payment is coming at a time you are engaged in activities like making videos
about his lawsuit, that spread allegations out across the Internet, that aren’t true.
Things like that. So, that is my position that he had someone paying you to do that
stuff. He’s been working with Robert David Steele, you were working for Robert
David Steele, at the time, Sweigert [undersigned] was working with you, Tyroan
Simpson was working with you and Sweigert and these are the elements of
conspiracy.

CHAVEZ: Yeah, I mean you got the conspiracy down pretty well. I mean. I
will send you everything that shows she was on my Patreon and she was paying me
on Patreon, for sure. But, was I working in concert with Dave Acton
[undersigned] and those guys (?), yeah, f_ck it, why not. I will say whatever.
(Laughter) [emphasis added] (EXHIBIT THREE para. 22)

34. Seven (7) days between the time Def. was caught coaching the witness (Chavez) in the

 

Aaron Rich lawsuit and the Virginia lawsuit and the time of the Chavez/Conte social media

podcast attacking Aaron Rich and the Plaintiff. Seven days.

19
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 22 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

35. In the video entitled, “July 4th Independence Day, My ‘Debate’ With Defango, LTV
Apology”, published 7/4/2019, accompanied with the video description, “Marcus Conte
Reporting..” Conte issues a series of veiled threats against the undersigned.

At time-mark 11:43:

CONTE. Where I grew up every once in a while, you can be the tough guy with
your big mouth and your big lawsuits. But every once in a while you punch the
wrong guy. You just, you just tangled with the wrong mother_cker. Right? And you
don’t know what hit you. And that’s all I am saying, right? That’s all [am saying. I
am not threatening anybody. I am just tell you. That sometimes you mess with the
wrong guy.

At time-mark 12:36:

When you step it up to physical threats or, trying to drag people .. and .. and ..to
courts and extort them for information and money. Now we are talking about
something else. And for that, that is unforgiveable. Alright? “ [emphasis added]

7 - ad

 

ne

July 4th Independence Day, My ‘Debate’ With Defango, LTV Apology

944 views « Jul 4, 2019 i959 Glia} SHARE =) SAVE

= Marcus Conte a
q 7K subscribers - SUBSCRIBED a)

36. In the video entitled, “Fugitive in Port Neches Explosion May Face Criminal Charges;
Plus, Gabe Hoffman Defamation Lawsuit”, published 12/3/2019, accompanied with the video
description, “LETTER TO COURT: https://drive.google.com/open?id=1H7E..,““ Conte walks his
audience though the 12/3/2019 e-mail message sent to the presiding judge and the magistrate

judge. Through-out the video Conte refers to the Plaintiff as a fugitive from justice in

20
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 23 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

connection with the Port Neches, Texas explosions at the TPC factory. Mr. Conte’s tone is that

of a request for assistance from the public to locate the Plaintiff as he is wanted for the Port

Neches, Texas bombing. Mr. Conte included commentary that the plaintiff was a “sociopath”,

“osychopath” and “criminal”, etc.; see below.

37,

Ex GB Youlube

 

Trudy.
t? Marcus Conte Reporting

nts) 0) a2
shorthappylife@gmail.com

S00). a
patreon.com/marcusconte
paypal.me/theghostofbrooklyn

 

Fugltive In Port Neches Explosion May Face Crininat Charges; Plu: adfman Defamation Lawsuit

BZ wras Ber 2 201F esa bene share Py pave,

T Marius C

LETTER TO COURT musa vane google cervegen™ de HE.

suascmngy

 

To refresh the Court’s memory about Port Neches, Texas, news reports state:

PORT NECHES, Texas — Small fires from inside the TPC Group plant in Port
Neches continues to burn 10 days after massive explosions, according to a Saturday
morning news release from the Port Neches Response team.

https://www. 12newsnow.com/article/news/local/saturday-morning-update-on-tpc-
explosion/502-79eeb225-8ebd-4a43-ac1 8-7 1£7£8083b6a

The city of Port Neches and Jefferson County lifted a voluntary evacuation order
Thursday afternoon, less than 24 hours after residents who were displaced for days
last week amid a fire and multiple explosions at a local chemical plant were again
asked to leave their homes Wednesday night.
https://www.texastribune.org/2019/12/05/port-neches-plant-explosion-prompts-
evacuation-order-one-week-later/

 

TPC Group is a leading producer of value-added products derived from

 

petrochemical raw materials such as C4 hydrocarbons, and provider of critical
infrastructure and logistics services along the Gulf Coast. Our products are sold into a
wide range of performance, specialty and intermediate segments, including synthetic
rubber, fuels, lubricant additives, plastics and surfactants. Headquartered in Houston,

21
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 24 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Texas, with an operating history of 75 years, TPC Group has manufacturing facilities
in the industrial corridor adjacent to the Houston Ship Channel and Port Neches,
Texas, and operates a product terminal in Lake Charles, Louisiana.
https://www.tpcgrp.com/about

38. In said video (above) Conte conflates again Thomas Schoenberger (former business
partner of Chavez in SHADOWBOX STRATEGIES) and the Plaintiff and makes statements
such as “they are on the run”, “crew of wandering criminals”, “they are gang-stalkers”, etc.

Once again Conte uses an unauthorized photograph/likeness of the Plaintiff which has never

been released publicly by the Plaintiff in any way or on any platform.

8 SU YouTube

INTEL DROP
shorthappylife@gmail.com

Ole eae
patreon.com/marcusconte

 

supscriggso

 

LETFER TO COURT, ntips.acinee google consanen Vue INTE.

GENERAL ALLEGATIONS
39. The July 4, 2019 video podcast featuring Marcus Conte and Manuel Chavez, III is the
most obvious lynch-pin connection between Def. Goodman, putative defendant Marcus Conte
and non-party Chavez. Based upon the totality of evidence, reason and belief, it appears Chavez
had a “change of heart” as claimed by the Def. Goodman in other court pleadings. Chavez

publicly stated during this time that he wanted to help Jason Goodman with his lawsuit and that

22
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 25 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

the Plaintiff and Thomas Schoenberger were “ganging up on Goodman”. Chavez appears to
have coached Marcus Conte into discussing a well-developed narrative that involves the
undersigned’s motives in suing Goodman merely for “placing his face on a coffee cup”.

40. This is the professional specialty of Chavez, creating smear campaigns and social media
narratives to support the objectives of paying clients that are litigants in court proceedings (see
Aaron Rich lawsuit and Virginia lawsuit) to create debilitating humiliation for opposing parties.
41. Debilitating humiliation as demonstrated by Justin “Woolee” Hess who killed his mother
with an AR-15 semi-automatic rifle in Roswell, George on December 19, 2016. Justin Hess was
a 30 y.o. social media minor celebrity who was the target of the same type of social media smear
campaigns crafted by social media personalities that claim allegiance with Def. Goodman (see
Montegraph and Agent19). The end result was a double homicide. Conte/Chavez share this
vision as Chavez has made several public statements that the Plaintiff should “off himself”, a
reference to suicide.

42. The Court should recall that it was Schoenberger (another alleged co-conspirator) that
had created the entity known as SHADOWBOX STRATEGIES with Chavez in the fall of 2017
to deal with the publicity fall-out of the “Seth Rich murder” (Aaron Rich lawsuit). A more
detailed explanation of these relationships is provided in EXHIBIT FOUR (attached). Suffice
to say that Chavez is an expert at the manipulation of social media memes for paying clients (like
Goodman and Ed Butowski). Chavez is talented in litigation perception management for clients
paying up to $20,000 in retainers (see Ed Butowski, Aaron Rich lawsuit).

43, The strongly held opinions expressed by Conte in the July 4, 2019 Chavez interview

 

~ podcast are shared narratives used by Def. Based on the totality of evidence, reason and belief, it

is alleged that Conte chose to adopt an aggressive and hostile attitude towards the undersigned as

23
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 26 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

guided by talking points developed by Def. and Chavez. The Conte smear campaign against the
undersigned began at this time (July 2019) and was endorsed, approved and guided by Def.

44, Based on the totality of evidence, reason and belief, it is alleged that during the time
period of approximately June - July 2019 that Chavez recruited Conte to work on behalf of Def.
Goodman. It was Chavez that provided overall smear messaging, allegations and other forms of
disinformation to Conte to begin fashioning the smear campaign directed at the undersigned
(beginning in July 2019), with the approval, endorsement and support of the Def.

45. The Court should note that the entire premise of “SHADOWBOX STRATEGIES” was
to conduct smear campaigns (the more polite euphuism is “reputation defense”) and Chavez and
Schoenberger were the primary partners in that enterprise. Both are experts at developing
messaging conflating individuals with the accompanying narratives of “fugitive”, “psychopath”,
“sociopath”, “criminal”, etc.

46. During this period of June - July 2019, and moving forward, Chavez, Conte and Def.
formed a confederation, constellation and an association-in-fact to maintain logical connections
between the Conte and Def. for the purposes of executing smear campaigns against the Plaintiff,
to include allegations of criminal charges, acting as a terrorist, unethical activities, mental
illnesses, etc. This “one hand washes the other” agreement allowed alter ego Conte (alleged
joint tortfeasor) to develop video podcast content that would disparage, insult, defame, slander
and inflict emotional distress upon the undersigned.

47. This plan is alleged to have been designed to alleviate Chavez’s legal liability in the

Aaron Rich lawsuit and Def’s liability in this present lawsuit by creating debilitating humiliation

 

of litigants. The aim of this confederation and association-in-fact was to reduce the legal liability

of Def. Goodman (S.D.N.Y. lawsuit) and Chavez (Aaron Rich lawsuit) simultaneously.

24
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 27 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

48. It is further alleged (as more fully explained in EXHIBIT FOUR) that Conte and
Goodman developed a close social and personal relationship in the fall of 2017. Based upon the
totality of evidence, reason and belief, it is alleged that Conte was a “designated driver drug
dealer” operating on behalf of Def. Goodman to procure illegal street drugs — primarily cannabis.
Conte offered Goodman a “legal firewall” to separate Goodman from the actual practice of
purchasing these illegal street drugs in exchange for Goodman’s video podcast coverage of
Conte’s legal proceedings with the Department of Sanitation — City of New York (DSNY).
Therefore, alter ego Conte acted as Goodman’s procurement agent to obtain these drugs for the
benefit of Goodman. This created a closer Goodman/Conte bond of association that developed
into a joint tortfeasor relationship,

A9, Due to the complexity of this situation, another key player (Denise Matteau of Corpus
Christi, Texas) shall be sued in the U.S.D.C. for the Southern District of Texas. Matteau has
shown herself to be a key player in developing the exact same messaging as parroted by
Goodman, Conte and Chavez. For the purposes of judicial economy, claims against Ms. Matteau
shall be prosecuted in Houston, Texas and not this forum. Ms. Matteau is described in ECF Doc.
No. 90.

50. Denise Matteau acts as a “death cult” researcher and investigator on social media where
she attacks the undersigned on nearly a daily basis. She also appears on the Conte social media
podcasts to accuse Plaintiff and Thomas Schoenberger of being members of a blackmail,
extortion, death cult, involved in cyber-stalking and gang-stalking, with criminal-level terrorism,

etc. Matteau poses as a “death cult researcher” to accuse the undersigned on Conte’s podcasts.

 

Matteau distributes the same conduct on her on YouTube and appears with Conte (see below).

25
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 28 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

ey

nise Matteau of Truth Convey

‘Tals io A Death Cull with D

¥

INTEL DROP
shorthappylife@gmail.com

SUPPORT
patreon.com/marcusconte
paypal.me/theghostofbrooklyn

   

Danse Mattesu of Truth Convey
ep BN me SBARE we ANE

 

51. The linkages of Ms. Matteau to Chavez and Conte are even more overwhelming. The
broadcast of nearly identical social media messaging directed at the undersigned is distributed
uniformly by this group. To include the undersigned being called a psychopath, sociopath,
criminal, fugitive, close associate of Schoenberger, gang-stalker, suffering from PTSD, was the
“puppet master and mastermind” behind the Port of Charleston “dirty bomb hoax” in South
Carolina on June 14", 2017, etc. Nearly identical allegations of defamation per se, slander and
libel are passed off by Def. Goodman, Conte and Chavez.

52. In the video entitled, “EXPOSING Online Death Cult Leaders; Dave Sweigert, Thomas
Schoenberger and Daniel Cromer”, published 12/19/2019, accompanied with the video
description, “Dave Sweigert, Thomas Schoenberger and Daniel Cromer are YouTubers known
for developing trauma based video content to torment targeted individuals like Justin Hess who

shot his 61-year-old mother, and Anthony Comello who murdered Frankie Cali the boss of the

 

Gambino crime family. All three YouTubers are puppet masters of an online death cult. They

recruit online followers that are groomed to carry out gruesome murders...” See below.

26
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 29 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

 

EXPOSING Online Death Cult Leaders; Dave Sweigert, Thomas Schoenberger and Daniel Cromer

445 views + Premiered 4 hours ago yi 585) SE SHARE | H, SAVE
oc“ supseneeD 0
53. Based upon the totality of evidence, reason and belief, Conte serves as an expendable

forward line “attack dog” that can carry out anti-social behaviors against the undersigned while
Def. Goodman maintains Aire of being on his best behavior and self-censoring his normal
attacks during these S.D.N.Y. proceedings.

54. The intensity of Conte’s statements (“And for that, that is unforgiveable”) in July 2019
(immediately after interacting with Chavez the day before) seems unexplainable. Such veiled
threats do not benefit Conte at all; however, they are of great benefit to Def. Goodman.

55.  Insum, these types of social media attacks can be generally classified as litigation
retaliation smear campaigns in which both Conte and Def. distribute with nearly identical and
uniform messaging.

56. Manuel Chavez, in a dozen of social media videos, has boasted of his abilities as a smear

campaign professional that develops social media messaging for the purposes of eliminating

 

litigation opponents via debilitating humiliation (see SHADOWBOX STRATEGIS). It also

99 66

serves the objectives of Def. Goodman to have Conte “shoe-horn”, “squeeze” or “force” the

27
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 30 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Plaintiff into the Virginia lawsuit conspiracy against Def. Goodman. Otherwise, it is difficult to
understand the high degree of hostility exhibited by Conte in his July 4h 2019 video podcast
(“And for that, that is unforgiveable”).

57. The overlapping activities and occurrences of these events with the common individuals
involved (Goodman, Conte, Chavez, Fougere, Schoenberger) creates a logical connection
between Goodman and his alter ego Conte. Chavez provides the linkage between
Goodman/Conte and Chavez has the requisite experience in smear campaigns (“reputation
defense”) to develop messaging for Conte.

58. | Meanwhile, Thomas Schoenberger is another linkage as Conte and Chavez fervently
assert that the undersigned is working for, working with, paid by, compensated by, etc. with
Schoenberger (which is all completely untrue). The conflagration of the undersigned with
Thomas Schoenberger (with the accompanying “fugitive”, “criminal”, “psychopath”, etc.) is a
uniform and constant line of attack and the guilt by association smear.

59. The foregoing named individuals — all of whom have had Conte and are part of the Def’s.
“Virginia lawsuit conspiracy” are noted in the Def.’s “First Request for the Production o
Documents”, (# 117). Para. 1 George Webb Sweigert, para. 2 Robert David Steele, para. 5 Steve
Outtrim, para. 7 Thomas Schoeberger, para. 11 Marcus Conte, and para. 14 Dean Fougere. This

creates more logical connections and commonality between claims against Def. and putative

defendant Conte. Both Def. Goodman and Conte are joint tortfeasors.

 

28
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 31 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

SPECIFIC ALLEGATIONS

COUNT I: VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW §§349-
350 (CONSUMER PROTECTION ACT)
60. Plaintiff repeats, repleads and incorporates by reference each and every allegation of
paragraphs 1 through 58 of this Complaint as though set forth in full herein. All of Defendant
Conte’s actions described have taken place in the State of New York.
61. Asset forth above, Conte’s representations, or practices, were (and continue to be)
deceptive and likely to mislead consumers acting reasonably. These actions by Conte violate
N.Y. GENERAL BUSINESS LAW §§ 349-350.
62. Conte relies on the foregoing described deceptive use falsehoods, lies, slander and libel to
sensationalize events to drive traffic to the paid subscription service known as PATREON.COM.
These activities have damaged the undersigned’s business, trade and profession. Conte’s
misrepresentation and publication of falsehoods as an “investigative reporter” have caused
severe emotional injury upon the Plaintiff who has suffered pecuniary and non-pecuniary
damages as a result of Conte’s actions.
63. N.Y. General Business Law (GBL) states at § 349, declares deceptive acts or practices

in the conduct of any business, trade or commerce or in the furnishing of any service in New
York state unlawful.” [emphasis added]. “Whether a representation or an omission, the

deceptive practice must be ‘likely to mislead a reasonable consumer acting reasonably under the

circumstances.” Stutman v. Chemical Bank, 95 N.¥.2d 24, 29 (2000). Courts consider whether

 

 

an act is deceptive objectively. Boule v. Hutton, 328 F.3d 84, 94 (2d Cir. 2003). Notably, the

deceptive practice does not have to rise to “the level of common-law fraud to be actionable under

29
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 32 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

section 349.” Id., citing Gaidon v. Guardian Life Ins. Co., 94 N.Y.2d 330, 343 (1999). In fact,
“fa]lthough General Business Law § 349 claims have been aptly characterized as similar to fraud
claims, they are critically different.” Gaidon, 94 N.Y.2d at 343. For example, while reliance is
an element of a fraud claim, it is not an element of a GBL § 349 claim. Stuntman, 95 N.Y.2d at
29; Small v. Lorillard Tobacco Co., 94 N.Y.2d 43, 55-56 (1999).

64. Conte has met this standard of misconduct by the broadcast of his social media content
that directly attacks the undersigned in a targeted fashion to create a false social media narrative
for the purposes of infliction damage to the business, professional and technical reputation of the
undersigned.

65. These reckless activities of Conte have created pecuniary and non-pecuniary injury to the
undersigned and his business, technical and professional reputation and well as causing the
undersigned to expend resources and time to address the slanderous falsehoods, lies and
defamatory attacks. Conte’s malicious use of his social media advertising platform (used to
attract subscribers to the PATREON paid service) have resulted in harm and injury to the
undersigned. Menaker v. C.D., 2:17-cv-5840 (DRH)(AYS) (E.D.N.Y. Nov. 1, 2018)

66.  Conte’s “investigative reporter” reports on the progress of this litigation have been biased
to the point of representing slanderous attack. Conte has led the public to believe that this legal
action includes charges to be filed against the undersigned for “perjury”. Conte included the
name of the presiding judge and her honor’s official e-mail address in communications (e-mail
and postal mail) that create the false impression in the public’s mind that “perjury” charges have
been filed against the undersigned.

67. These COUNT ONE claims are nearly identical to the COUNT ONE claims presented in

the Second Amended Complaint (ECF Doc. No. 88) against Jason Goodman.

30
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 33 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

COUNT II: DEFAMATION AND DEFAMATION PER SE

68. Plaintiff repeats, repleads and incorporates by reference each and every allegation of
paragraphs 1 through 66 of this Complaint as though set forth in full herein. All of Defendant
Conte’s actions described have taken place in the State of New York.

69. Conte’s slanderous, libelous and defamatory per se allegations (inherently harmful) were
directed specifically at the undersigned’s business, trade, profession and were not framed as
hyperbole. The epithets of Conte were stated as facts, which included accusations of criminal
and unethical activity relating to the professional integrity of the undersigned. Conte “public
alerts” in the tone of law enforcement “AMBER alerts” to create the unmistakable impression
that the Plaintiff was a fugitive from justice and on the run.

70.  Conte’s slanderous statements (uttered and published) have (1) charged the undersigned
with serious crimes, (2) that injured the undersigned’s profession, business and trade, and (3)
statements that imputed mental disorders upon the undersigned (loathsome disease).

71. Conte’s “investigative reporter” reports on the progress of this litigation have been biased
to the point of representing slanderous attack. Conte has led the public to believe that this legal
action includes charges to be filed against the undersigned for “perjury”. Conte included the
name of the presiding judge and her honor’s official e-mail address in communications (e-mail
and postal mail) that create the false impression in the public’s mind that “perjury” charges have
been filed against the undersigned.

72. Conte published malicious “investigative reports” that include the broadcast of messages

(e-mail and postal mail) sent to the magistrate judge that indicates that the undersigned will be

 

charged with witness tampering. Conte creates the appearance of official communications with

31
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 34 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

this Court and the Federal Bureau of Investigation to claim the undersigned is under
investigation.
73. In addition to the foregoing outlined above, Conte has (and continues) to make multiple
material misrepresentations, or omissions, of fact, to the general public and specifically to the
Plaintiff. Conte has distributed via his social media footprint that the Plaintiff is in a “criminal
gang”, a “close associate” of Thomas Schoenberger, that Plaintiff threatened to blow up the Port
Neches, Texas TPC plant, that Plaintiff is a “terrorist”, “gang-stalker”, “criminal harasser”, etc.
74, Conte has specifically transmitted in a widely distributed manner to his world-wide
audience his false allegations that the undersigned is a terrorist, member of an extortion gang,
member of a blackmail gang, member of a gang-stalking operations, has engaged in criminal
harassment, has violated 18 U.S.C. § 1001 and 18 U.S.C. § 1512 (b), works for Thomas
Schoenberger, cooperates with Schoenberger, is a fugitive with Schoenberger, etc.

75. These COUNT TWO claims are nearly identical to the COUNT TWO claims presented

in the Second Amended Complaint (ECF Doc. No. 88).

COUNT IN: VIOLATIONS OF CIVIL RIGHTS LAW § 50 and 51.

76. Plaintiff repeats, repleads and incorporates by reference each and every allegation of
paragraphs 1| through 74 of this Complaint as though set forth in full herein.

77. The putative defendant Conte’s actions described above and herein have taken place in
the State of New York.

78. Conte has abridged the undersigned’s right of privacy by the unauthorized use of

Plaintiffs name, portrait or picture for commercial purposes pursuant to New York Civil Rights

 

 

Law § 50.

32
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 35 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Civil Rights Law § 50. Right of Privacy

“4 person, firm or corporation that uses for advertising purposes, or for the purposes
of trade, the name, portrait or picture of any living person without having first obtained
the written consent of such person, or if a minor of his or her parent or guardian, is
guilty of a misdemeanor. “

79. Conte has used the likeness of the undersigned to embarrass, harass, humiliate and injure
the undersigned. There is no news-worthiness, editorial rationale or any other journalistic
endeavor that would justify this type of use. To include bizarre distortions of the undersigned’s
likeness (which remains recognizable as the undersigned) indicates malicious motive. That the
use of the photograph/likeness of the undersigned was done so in a malicious manner to
intentionally inflict great emotional distress upon the Plaintiff for malicious purposes.
80. New York Civil Rights Law § 51. Action for Injunction and for Damages provides for a
private right of action against such abuses of portraits, photographs and images on non-related
parties to news events. Section 51 provides a claim for an injunction and damages in favor of "
[a]ny person whose name, portrait, picture or voice is used within this state for advertising
purposes or for the purposes of trade without . . . written consent ....". The undersigned has
never given written consent to Conte to use his image/likeness. The image used by Conte was
never released to the public, was never posted on a Facebook, MySpace or other such social
media platforms by the undersigned. The photograph depicting the undersigned in a green
“muscle shirt” (aka “wife beater” shirt”) was original sent via private, encrypted point-to-point
cell phone message transfer to only one party. This photograph was never released to any public
_social media platforms and_was sent to one single party in a point-to-point fashion. For unknown
reasons, the single individual recipient of the “wife beater” photograph released it within a

Twitter “tweet”. This release was not authorized by the undersigned — whose likeness the

33
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 36 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

photograph displays. This further represents an invasion of privacy by Conte to misuse and
disseminate the plaintiffs photograph in an unauthorized manner for the purposes of injuring,
harming and harassing the undersigned. T is believed Conte’s motive is to identify the Plaintiff
to help facilitate physical attacks upon the undersigned which have caused him to fear for his
safety.

81. Although Sections 50 and 51 have different enforcement schemes they both protect
against “nonconsensual commercial appropriations of the name, portrait or picture of a living
person.” Finger v. Omni Publ’ns. Int'l, Ltd., 77 N.Y.2d 138, 141 (1990)

82. Pursuant to Section 51 the undersigned claims and alleges that Conte, himself or via his
companies and businesses, (1) used Plaintiffs name, portrait, picture and voice (2) for
advertising and trade purposes, (3) without written consent. Examples are shown below.

83. It should be noted that the dozen or so videos directed at the Plaintiff include social
media “thumbnails”, or miniature teaser photos that act as a visual label for the video. The
Plaintiffs unauthorized, private photograph/likeness appears in most of these videos, with the

Plaintiff's full legal name, as seen below.

 

34
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 37 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Marcus Conte

  

HOME VIDEOS PLAYLISTS COMMUNITY CHANNELS ABOUT Oy

 

THE STING: Dopey Dave Acton Sweigert Takes The Bait

BS te

  

Viarcus Conie + 4 ronths age

   

     
 

Explores how same people are us ssulta to hide thelr own criminality. Marcus Conte Reporting...

 

https //patreon.com/marcuacore htips://paypal.me/theghosta fhe: hitas://ebay.com (Marcus ...

Dave Acton Sweigert Charged With Cyber Bullying, Harassment,
Perjury: SONY Judge Valerie E. Caproni

. 3 ror

 

Marous Conte > 1.0K view

  
 

Baga

  

ve. googie comsopen tide | GNHSWEf7rivxFBazpiaoldckwSpClVdp Marcus
atreon. com/marcugconts hitpe://paypal.me/theghostafhrookiva

LETTER TO JUDGE hte
Carte Reporting... hy

 

Dopey Dave Sweigert The Failed Actor Who Sues People
Mara

 

Conte 844 views + E months ago

oomimarcusconta hitpa://paypal. meftheghostofbraaklyn

  

Marcus Conte Reporting... http:

 

https /ebay.com (Mar 3) SOCIAL Marcus Conte Too (Backup)

ALERT: ‘Child Exploitation Video Promoted by Dopey Dave Sweigert

Marcus Conte « 693 views + 2 months ago

 
 

ren from exploitation in pornographic materials. Laws against

 

Californias obacenity laws protec

 

id pornography prohibit and punish the praduction, possession, transport, distribution, and...

Exploring Frivolous LARP lawsuit D. GEORGE SWEIGERT v. JASON
GOODMAN - SDNY 18-CV-8653

Marcus Cante > 1.2K views ‘3 months ago

wo Htigante whose voluminous court filings rehash their
sthaories.’ “HON VALERIE CAPRONI

   
 

“This is a frivoloua we

 

pute bet

ogical online canes

 

 

incomprehensible ar

Dealing With Cyber Bullies; Dopey Dave Acton Sweigert Under Fal
Review [LARP NEWS]

Maroug Cante + 1K views © 2 months age

  
 

onte httpa./paypal. me/theghostofbmaklyn

2 Conte Too (Backup)

LARP NEWS: Grifter Thomas Schoenberger Sued; Steve Outtrim,
Dean Fougere, Dave Sweigert, Dan Cromer

Maroua Conte > 809 views + 7 month ago

yaring Marcus

 

35
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 38 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

LARP NEWS: Future Shooter Titus Frost [Dean FOUGERE] Works for
IGERT etal

Cylaws « 3rmanthe aga

 
 
  

 

g... https /patreon.com/marcusconte h si/fpaypal mastheghastofbroaklys

 

9 Comte Stickers) SOCIAL Marous Conte Tan (Backup)

  

Maraus Conte + 706 views * Z months sao

 

a " i" Ef
A oun eee YouTu 1:10

 

RAW Call To FBI "Rogue YouTuber Reported to FBI for Explosion in

Port Neches Tx"

Marcus Cante + 1.1K views

  

‘2waeks go

 

Called pla!

‘tarrariat video Marcus Conte

O pm EST caperting &. Genrge Sweigert / Dave David Acten
orting... httpa.//patreon.com/marcuscante

 

84. | These COUNT THREE claims are nearly identical to the COUNT THREE claims

presented in the Second Amended Complaint (ECF Doc. No. 88).

COUNT IV. NEGLIGENT AND INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS
85. Plaintiff repeats, repleads and incorporates by reference each and every allegation of
paragraphs 1 through 83 of this Complaint as though set forth in full herein.
86. All of Conte’s actions described above and herein have taken place in the State of New
York.
87. This section should be construed as two separate causes of action: NEGLIGENT and
INTENTIONAL infliction of emotional distress.
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
88. Conte’s publication, world-wide distribution and wide dissemination of the Plaintiff's

image, name, with the accompanying video content have caused the undersigned distress that has

36
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 39 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA
manifested physically in the way of lack of sleep, headaches, muscle soreness, anxiety and
nervousness. These manifestations are direct result of Conte’s public descriptions of the Plaintiff
is a “fugitive on the run”, may be held liable for “explosions at Port Neches, Texas”, is an
associate of Thomas Schoenenberger, is a “criminal gang-stalker”, “has committed perjury”, has
violated 18 U.S.C. § 1001 and 18 U.S.C. § 1512 (b), should be arrested for “witness tampering”,
has mental illness, is a “psychopath” and “sociopath” etc. The foregoing statements by Conte
have caused the undersigned severe emotional distress.
89. Conte owed a duty to the Plaintiff to comply with New York State law that provided
protection of the undersigned’s private photograph that was used by Conte in an unauthorized
manner. Conte unreasonably endangered the undersigned’s physical safety and caused the
undersigned to fear for his physical safety.
90. This can be classified as a “garden-variety I.I-E.D.” claim for the convenience of the
Court.
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS (L.LE.D.)

91. Conte owed the Plaintiff a statutory duty of complying with New York state law, see
N.Y. General Business Law and Civil Rights Law (previously mentioned). Conte failed to
comply with these laws (after several attempts by Plaintiff to obtain compliance). Further, Conte
was aware of this instant litigation and it is assumed he read the Second Amended Complaint
(ECF Doc. 88) and therefore knew his actions were reckless, wanton and were carried out
regardless to the truthfulness of the accusations.
92, That Conte’s conduct against the Plaintiff was extreme and outrageous conduct that

caused the undersigned severe emotional distress. Conte’s misconduct has gone beyond all

37
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 40 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

reasonable bonds of decency and should be regarded as atrocious and utterly intolerable in
civilized society.
93. Ag discussed later, Conte intentionally initiated investigations with the Federal Bureau of
Investigation in a malicious manner. Without probably cause, Conte accused the undersigned of
various crimes for the purposes of broadcasting such telephone calls to his social media
audience, without any consideration as to the impact on the undersigned.
94.  Conte’s actions were intentional and deliberate and ere highly offensive in their nature,
which would shock the conscience of a reasonable person. Conte’s actions were (1) extreme and
outrageous conduct, (2) intent to cause severe emotional distress, (3) a causal connection
between the conduct and the injury, and (4) severe emotional distress." Bender v. City of New
York, 78 F.3d 787, 790 (2d Cir. 1996).
95. The reckless conduct of Conte significantly harmed and injured the undersigned’s career
and future business opportunities causing distress and emotional angst to the undersigned. These
are not accidental inclusions of the undersigned’s name and likeness in trade productions that
have no newsworthy value. These were intentional and targeted attacks on the business
reputation, ethical and professional / technical reputation of the Plaintiff and were designed to
inflict the highest degree of emotional damage and distress.
96.  Conte’s conduct was intentional and was (1) extreme and outrageous conduct, (2)
intended to cause severe emotional distress, (3) such distress was a direct and proximate cause of
Defendant’s actions, and (4) sever emotional distress was the result. Bender v. City of New York,
78 F.3d 787, 790 (2d Cir. 1996).
97. The publication of the Plaintiffs image and name in context of criminal acts and ethical

breaches is conduct so outrageous in character, and so extreme in degree, as to go beyond all

38
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 41 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized
society. See Martin v. Citibank, N.A., 762 F.2d 212, 220 (2d Cir. 1985).
98. This can be classified as a “garden-variety I.I.E.D.” claim for the convenience of the
Court.
99. | These COUNT FOUR claims are nearly identical to the COUNT FOUR claims presented
in the Second Amended Complaint (ECF Doc. No. 88).

COUNT V._ CIVIL CONSPIRACY

100. Plaintiff repeats, repleads and incorporates by reference each and every allegation of
paragraphs 1 through 97 of this Complaint as though set forth in full herein.

101. All of Conte’s actions described above and herein have taken place in the State of New
York.

102. It is alleged that Conte is a joint tortfeasor along with Defendant Jason Goodman to
injure, harm, distress, harass and create emotional distress for the undersigned. ... It is clear that
where defendants are alleged to be jointly liable, they may be joined under Rule 20 because the
transaction-or-occurrence test is always satisfied. See Temple v. Synthes Corp., 498 U.S. 5, 7,
111 S.Ct. 315, 112 L.Ed.2d 263 (1990) (per curiam) (noting that a joint tortfeasor is a permissive
party).

103. Conte agreed with Def. Goodman to commit overt acts to further a conspiracy that shared
the objectives to cause harm, distress, financial loss, and other torts against the undersigned.
Conte agreed to act as Def. Goodman’s alter ego for the purposes of distributing and

broadcasting outrageous falsehoods against the undersigned, to include the transmission of mail

 

 

(e-mail and postal mail) to the jurists assigned to this lawsuit.

39
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 42 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

104. In doing so, Conte created video content that indicated the undersigned was a criminal,
terrorist and fugitive by relying on identical federal laws and allegations proffered by Def.
Goodman to make false allegations against the undersign; such as 18 U.S.C. § 1001.

105. Conte distributed his video content as an overt act of this conspiracy to defame, harm,
injure and cause unnecessary alarm by the undersigned to fear for his safety. Both Conte and
Def. Goodman agreed to take actions to defame and injure the Plaintiff to further their
agreement. These overt acts included the release of Conte’s video content and Conte’s
unauthorized communications to the jurists assigned to this lawsuit (via e-mail and postal mail),

COUNT VI: MALICIOUS PROSECUTION

106. Plaintiff repeats, repleads and incorporates by reference each and every allegation of
paragraphs 1 through 102 of this Complaint as though set forth in full herein.

107. All of Conte’s actions described above and herein have taken place in the State of New
York.

108. Conte has telephoned the Federal Bureau of Investigation on several occasions to initiate
criminal proceedings against the undersigned. Mr. Conte advised law enforcement agents that
the undersigned was actively committing crimes related to terrorism and threatening the safety of
critical infrastructure (the Port Neches, Texas TPC factory explosion attributed to the
undersigned). The objective of these telephone calls was to have a law enforcement agency
initiate a criminal investigation against the undersigned.

109. As Conte is a former enforcement officer for the Department of Sanitation of New York
(DSNY) he had the requisite knowledge of understanding probable cause. Conte knew, prior to
making these telephone calls, that he could not articulate a reasonable suspicion against the

Plaintiff, which is a weaker element than probable cause. Having no reasonable suspicion or

40
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 43 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA
probable cause, nevertheless, Conte indicated to law enforcement that the plaintiff was engaged
in criminal conduct, “was a known terrorist” and had threaten to “blow up” a port in Texas.
Conte (undersigned specifically linked by Conte with the explosions at the TPC factory in Port
Neches, Texas).
110. Conte engaged in these telephone calls to law enforcement out of his pure personal
animus and malice directed at the undersigned (And for that, that is unforgiveable. Alright? ).
The publication of the distorted photographs of the undersigned indicates a severely malicious
attempt to inflict emotional distress on the undersigned and indicates that the motive for
telephoning law enforcement personnel in malicious in nature. Lacking probable cause and
reasonable suspicion, Conte was so motivated by malice and personal animus, that he
nevertheless, proceeded ahead in reckless disregard for the impact such activities would have on
the undersigned.
111. Acclaim for malicious prosecution under New York state law requires “(1) the initiation
or continuation of a criminal proceeding against the plaintiff; (2) termination of the proceeding in
plaintiff's favor; (3) lack of probable cause for commencing the proceeding; and (4) actual malice
as a motivation for defendant's actions.” Manganiello, 612 F.3d at 161 (quoting Murphy v. Lynn,
118 F.3d 938, 947 (2d Cir.1997)) (internal quotation marks and citation omitted); see Alcantara

v. City of N.Y., 646 F.Supp.2d 449, 457 (S.D.N.Y.2009).

DAMAGES

112. The Plaintiff has personally suffered damages in his person and his business as a direct

 

and proximate result of Conte for which an appropriate private civil remedy is unavailable.

41
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 44 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

113. Conte willfully and knowingly committed deceptive acts and unlawful practices in
violation of General Business Law 349, entitling the Plaintiff to treble damages.
114. Damages include undersigned’s claim for mental anguish, loss of reputation, humiliation,
mental anguish and damage to trade, profession and business, ridicule in the Internet community.
115. These horrible Conte social media productions, that include the perverted images of the
Plaintiff are presented as “news broadcasts” by an “investigative reporter” based upon “sources,
research and evidence”. At best, Conte’s false allegations rely on fabricated sham speculation,
malformed violations of “criminal law”, etc. which is presented to an astounding audience reach,
with insinuations and statements as if fact that the undersigned is are involved in a criminal
network directed at attacking “journalists” like Conte.
116. Conte is fond telephoning the F.B.I. to report the undersigned for various crimes, which
do not rise to the level of probable cause. In sum, Conte’s “news reports” are a sham and warped
charade which is continually updated for consumers within the public at large. The end goal is to
collect more easy money via fund-raising while simultaneously (1) destroying innocent potential
critics and (2) amplifying the alarmist “deep state” “fear porn” narrative du jour (e.g. “gang-
stalking”, “fugitive”, “criminal gang”, etc.).
117. Conte commits acts of defamation per se, trade libel and slander of innocent third parties
— like the Plaintiff -- aimed at maintaining the continuity of collecting fund-raising proceeds for
Conte via PATREON and other credit card processors. This is a continuing, open-ended and
repetitive pattern that shows no signs of ceasing.
118. The Plaintiff claims that due to the actions of Conte that (1) he has personally suffered

actual and threatened injuries to his profession and business, (2) that these injuries can be traced.

42
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 45 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

to the activities of the Conte’s misconduct and (3) that his injuries are likely to be addressed by a
favorable outcome of this present case at bar.
119. In various forms the Defendant has alluded to the Plaintiff's alleged nefarious activities
as a so-called “member of a criminal gang-stalking network”, “fugitive from justice”, “terrorist”
and suspect in the Port Neches “bombing”, to name a few.
120. Asa formality the Plaintiff DENIES all the above assertions, allegations and insinuations
made by Conte.
121. The Plaintiff has a property right interest in his reputation, publicity concerning his work
products, maintaining his ability to publish technical reports, etc. The Plaintiff’s compensable
injury necessarily is the harm caused by the Conte, to include pecuniary and non-pecuniary
damages.

PRAYER FOR RELIEF

122. The Plaintiff seeks all equitable and punitive damages to be made whole and all other
relief as this Court deems appropriate. Such relief as is necessary to end the smear and shame
campaign directed towards the Plaintiff by Conte.

123. Declaring that Conte has violated the privacy rights of the undersigned by his
unauthorized use of the Plaintiff’s likeness/photograph and that Conte has incurred liability for
doing so.

124. Ordering Conte to immediately remove all social media video content that contains the
Plaintiff's likeness in any way; to include photographs, composite photograph, “mash-ups”,

distorted photographs and all other such likenesses of the Plaintiff.

 

125. Granting such other and further relief as the Court deems appropriate.

43
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 46 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

JURY TRIAL DEMANDED

126. The undersigned demands a jury trial.

ATTESTATION
The undersigned hereby attests that all exhibits are accurate and true reproductions of their
source appearance (from Internet web-sites, e-mail messages, etc.). The undersigned hereby

attests that the foregoing statements have been made under penalties of perjury.

STATEMENT AND VERIFICATION
This pleading is true to the knowledge of the undersigned, except as to matters alleged on
information and belief, and that as to matters that the undersigned believe are true. See NY

C.P.L.R. 3020.

Signed under penalty of perjury,

DS,

- D. George Sweigert,
c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

/21 9/9

 

 

 

44
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 47 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

STATEMENT AND VERIFICATION
This pleading is true to the knowledge of the undersigned, except as to matters alleged on

information and belief, and that as to matters that the undersigned believe are true. See NY

sat

1!

C.P.L.R. 3020.

q.17

EXHIBITS

 

45
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 48 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

EXHIBIT ONE

 

46
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 49 of 92

Thursday, September 12, 2019

Case No. 1:18-CV-08653-VEC
Sweigert v. Goodman

Hon. Valerie E. Caproni [Via Email and USPS First Class Mail]
United States District Judge

Thurgood Marshail United States Courthouse

Courtroom: 443

40 Foley Square

New York, NY 10007

Chambers Phone: (212) 805-6350 - Deputy Phone: (212) 805-6355
CaproniNY SDChambers@nysd.uscourts.gov

“This is a frivolous dispute between two litigants whose voluminous court filings
rehash their incomprehensible and illogical online conspiracy theories.” -Judge

Dear Judge,

It is hard to imagine a more frivolous dispute between 2-crackpot online conspiracy theorist
than this one. Not only is Plaintiff a documented conspiracy kook, he engages in routine
online Cyber Bullying, Harassment & Perjury. My name is Marcus Conte, an independent
journalist, whistleblower and YouTube personality familiar with both party’s on & offline
shenanigans. | am also one of plaintiffs many Cyber Bully victims. | would like to place my
personal experience on the record. | live in Brooklyn NY and would be willing to come to
court and give sworn testimony.

In my enclosed 1-hr public YouTube video everything | am offering here will make perfect
sense. Please watch the video titled: “Dave Acton Sweigert Charged With Cyber Bullying,
Harassment & Perjury Before SDNY Judge Valerie E. Caproni 1:18-CV-08653-VEC"

https://youtu.be/cWTikLiJXX4

Plaintiff Dave Sweigert is a YouTube video celebrity with a subscriber base of 17,000
viewers. However, Sweigert falsely claims he is a ‘private citizen.' He is not. Sweigert is a
well-known 60-year old public figure on a fishing expedition to smear his online competitors
like myself, and, the Defendant Jason Goodman. Sweigert does all of this for his own
personal gain. Though Goodman is far from a saint, Sweigert falsely claims he was defamed,
slandered and libeled by Goodman; Sweigert claims he suffers from mental anguish, loss of
reputation, damage to trade, profession and business, ridicule in the community and medical
injuries to his musculoskeletal system. Nothing could be further from the truth. In fact the
opposite is true - Sweigert has prospered from the situation. Sweigert is a documented
narcissist who enjoys tormenting people through online video making. His allegations of
defamation are so ridiculous because as you will see in the above video Mr. Sweigert
knowingly & willfully attempts to inflict all of those damages on others; including this reporter.

“4. Sweigert commits perjury against the Court because he is deliberately misleading the
Court about his Public online presence & nefarious engagement. As a Pro Se litigant, all of
his written statements thus far are his sworn testimony.
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 50 of 92

18 U.S.C. § 1001 (a):

(a) Except as otherwise provided in this section, whoever, in any matter within the
jurisdiction of the executive, legislative, or judicial branch of the Government of the
United States, knowingly and willfully—

(1) falsifies, conceals, or covers up by any trick, scheme, or devicef , ] a material fact;
(2) makes any materially false, fictitious, or fraudulent statement or representation; or
(3) makes or uses any false writing or document knowing the same to contain any
materially false, fictitious, or fraudulent statement or entry

shall be fined under this title, imprisoned not more than 5 years or, if the offense
involves international or domestic terrorism (as defined in section 2331),[11]
imprisoned not more than 8 years, or both....

2. Sweigert commits Cyber bullying and repeated harassment against this Reporter as
demonstrated in the video “Dave Acton Sweigert Charged With Cyber Bullying,
Harassment & Perjury Before SDNY Judge Valerie E. Caproni 1:18-CV-08653-VEC"

CONCLUSION

Plaintiff is no "knight in shinning armor.” He is an online menace and should be barred by the
court from online discourse and from further discussing this case in public. Plaintiff should
also be severely fined for filing one frivolous motion after another at the expense of the
People, and for making a mockery of this court - and this country.

Respectfully,

MARCUS CONTE

199 Gelston Ave, Apt D1
Brooklyn NY 11209
shorthappylife@gmail.com

CC: Jason Goodman, Dave Sweigert
[Via Email and USPS First Class Mail to last known address]

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 51 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

EXHIBIT TWO

 

47
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 52 of 92

Tuesday, December 3, 2019

TO:

STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE
Aaron NYSDChambers@nysd.uscourts.gov
CaproniNYSDChambers@nysd.uscourts.gov

PRO SE DIVISION, ROOM 200

U.S. District Court

Southern District of New York (Foley Square)

500 Pearl Street

New York, N.Y. 10007

Case No. 1:18-CV-08653-VEC Sweigert v. Goodman

Dear Judge,

My name is Marcus Conte, a YouTube Journalist. This notice is to inform the
court that D. George Sweigert [Plaintiff] has willfully and repeatedly engaged
in Witness Tampering in violation of 18 U.S. Code § 1512 (b). On Thursday,
September 12, 2019 I sent a letter to Hon. Valerie E. Caproni informing her I
was a victim of cyber bullying by the Plaintiff. In this regard I made myself
available as a character witness against the Plaintiff. All parties were
notified. Since then, Plaintiff has ramped up his harassment, threats of
frivolous litigation, stalking & bullying against me in a series of even creepier
YouTube videos to prevent me from appearing. More than 47 times Plaintiff
has incorporated my name into his incomprehensible, illogical and now
dangerous death-cult videos. His latest video, which appeared on his
misleading “I-LUV-SDNY" YouTube channel was published on 11-25-19 and
was viewed by his 17,000 subscribers. 2-days later on 11-27-19 there was a
massive chemical explosion in Port Neches TX that had a striking

resemblance to the ‘dream’ Plaintiff claims he had in that video. This
‘remarkable coincidence’ gained national attention and was reported to the
FBI. The cause of the blast is still unknown.

“I had a dream" By D. George Sweigert
https: //drive.qoogle.com/file/d/INDVoSQOJwHa5giD3bfVZOTkKSjFYdgzxf/vie
Ww

In this very real video Plaintiff frames Defendant Jason Goodman & myself
as kidnappers in a domestic terror operation that use a flame-throwing
drone to blow up LNG tanks in the Port of Corpus Christie TX. Plaintiff paints
himself as ‘the knight in shinning armor' who captures the perpetrators and
prevents the attack from happening. The third person in the video, or the
women who was kidnapped is reporter Denise Matteau of Corpus Christie

1:18-CV-08653-VEC 1
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 53 of 92

who is also named as a witness in this case. Then, on 12-02-19 Plaintiff
publishes a hit-piece on his deceptive website http://SDNY.org suggesting I
was responsible for some sort of ‘hoax.’ In his report Plaintiff accuses me of
the crime of reporting a crime. Plaintiff is so twisted in his delusions he does
not even understand it is NOT a crime to report a crime, but rather a civil
duty. Here is his ‘report’:

Written & published by D. George Sweigert
https: //sdny.news/2019/12/02/religious-crack-pot-and-nyc-satanist-team-
up-to-spread-bombing-hoax-of-port-neches-texas/

Moreover, it should alarm this court that Plaintiff has created a web page
that pretends to serve as an information portal to a Federal court
[http://SDNY.org]. Plaintiff has no authority whatsoever to host such a site.
Plaintiff not only remains a troublemaker and a threat to everyone he
encounters on YouTube, but now he corrupts the very integrity of this court.
As well, Plaintiff continues to threaten others and myself with frivolous
litigation. I am often scared for my safety and if it wasn’t for the fact that
Plaintiff has no published legal address, I would place a restraining order on
him today. He is a very intimidating person. Here is the law I believe he is in
violation of at least 24 times:

18 U.S. Code § 1512. Tampering with a witness, victim, or an
informant

(b) Whoever knowingly uses intimidation, threatens, or corruptly persuades
another person, or attempts to do so, or engages in misleading
conduct toward another person, with intent to—

(1)
influence, delay, or prevent the testimony of any person in an official
proceeding;

(2) cause or induce any person to—

(A)

withhold testimony, or withhold a record, document, or other object,
from an official proceeding;

(B)

alter, destroy, mutilate, or conceal an object with intent to impair the
object’s integrity or availability for use in an official proceeding;

(C)

evade legal process summoning that person to appear as a witness, or
to produce a record, document, or other object, in an official proceeding;
or

1:18-CV-08653-VEC 2
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 54 of 92

(D)
be absent from an official proceeding to which such person has been
summoned by legal process; or

I am in possession of 47 defamatory videos made by Plaintiff directed at me:
23 were made BEFORE announcing myself as a witness and 24 were made
AFTER announcing myself as a witness. All videos are available upon
request. I do hope this communication stops Plaintiff from harassing others
and abusing the legal system as he has been doing. I also hope the court
will levy severe punitive sanctions on Plaintiff in an effort to correct his
behavior.

Sincerely,

MARCUS CONTE

199 Gelston Avenue, D1
Brooklyn NY 11209
shorthappylife@gmail.com

CC:
D. George Sweigert - spoliation-notice@mailbox.org
Jason Goodman - truth@crowdsourcethetruth.org

Also see:

Domestic Terrorism NOT Ruled-out In Port Neches Texas Chemical
Explosions https://youtu.be/FZEJ9IV3tXs

Rogue YouTuber Reported to FBI for Explosion in Port Neches TX
https://youtu.be/e-_ ZGobNjEY

Dave Acton Sweigert Charged With Cyber Bullying, Harassment, Perjury:
SDNY Judge Valerie E. Caproni https://youtu. be/cWTikLjJXx4

 

1:18-CV-08653-VEC
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 55 of 92
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

EXHIBIT THREE

 

48
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 56 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

D.G. Sweigert, c/o

P.O. Box 152

Mesa, AZ 85211
Spoliation-notice@mailbox.org

July 11, 2019

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7th Avenue

Suite 6-S

New York, NY 10001

Clerk of the Court, Room 3000
U.S. District Court

701 E. Broad St.

Richmond, VA 23219

MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL
District Judge M. Hannah Lauck

SUBJECT: PART ONE: ATTEMPTED FRAUD ON THE COURT BY
DEFENDANT GOODMAN VIA ECF DOC. NO. 139

REF: (a) MANUAL CHAVEZ, III (DOB 03/21/1986), AZ DL DO1566834
Good Morning:
1. This letter addresses the false misrepresentations that you continue to present to this

honorable Court based on insufficient evidence that has been created with the cooperation of

 

your CrowdSource The Truth (CSTT) side kick, see ref: (a), known as “DEFANGO”.
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 57 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

2. Your attention is kindly directed to ECF Doc. No. 139, para. 20, shown below.
24 ACY LUULLIGS PU pggieowne Wy Teen awn sermecen te or
25 20. As previously submitted in these proceedings, (ECF No. 78 EXHIBIT 1) Intervenor
26 Application D, George Sweigert, telephone Manuel Chavez III, making substantially the
27

same claim, falsely stating that Defendant Goodman was paid by Black Cube

28
DEFENDANT’S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 11

ase 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 12 of 119 PagelD# 2376

| (hitp://www.blackcube.com) a private intelligence firm in the UK comprised of former

2 Mossad agents and operatives, according to their own public website.

 

21. On or around June 2019, Manuel Chavez IH voluntarily shared some of his personal

3. There are other issues associated with your ECF Doc. No. 139, para. 20 (see above).
Amongst these legal insufficiencies, (i) whether or not the purported evidence you propound
rises to the level of sufficiency in the light of the Federal Rules of Evidence, and (ii) your use of
hearsay to attempt to attribute comments to the undersigned made by ref: (a) (DEFANGO) about
Black Cube (as broadcast in the video you have described as EXHIBIT I, to ECF Doc. No. 78).

4. The enlarged video screen-shot from the above video content demonstrates that the
source of the “Black Cube rumor” was apparently Matt Couch — and NOT the undersigned as

you continuously report. As discussed in the previous letter on this subject, dated June 30%,

 

2019, you have implicated the undersigned as the source of the “Black Cube” rumor. To refresh
your memory the rumor states that you and Laura Loomer were being paid by a Black Cube

operative, stated by ref: (a) (DEFANGO) and NOT by the undersigned.

2
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 58 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

5. Please take note of the following litigation in which ref: (a) is a witness:

U.S. District Court

for the District of Columbia

RICH v. BUTOWSKY et al

CASE #: 1:18-ev-00681-RJL
Judge Richard J. Leon

6. In recent YouTube video productions distributed by ref: (a) (DEFANGO) it has been
clearly stated by ref: (a) that it is his that he was a member of a group of “reputation protection”
operatives allegedly directed by Matt Couch (defendant in the above cited action). Ref: (a) has
distributed in a widely pervasive manner, electronic messages from Matt Couch to support his
testimony. Ref: (a) has also been vocal about evidence that he has furnished to you as well. See

below:

|) subpoena compliance - Aaron Rich Lawsuit -
| defango tv 6/22/2019

| Defango TV

| Streamed 1 week ago « 1,632 views

all it's time do Comply with this Aaron Rich Lawsuit Subpoena. | think a

| few people are going to really dislike this stream but il’s ...

 

  

Streamed live on Jun 22, 2019

Well it's time do Comply with this Aaron Rich Lawsuit Subpoena. I think a few people are going
to really dislike this stream but it's for Court Records and whatnot. So we are getting everything
on the table and building the files to FTP to the Lawyer. Any striking or anything is going to be
interfering with a federal case.

Internet URL: https://www.youtube.com/watch?v=pB7NjF LApZg&t=7427s

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 59 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

Matt Couch @ sent you a
Direct Message.

 

 

 

Matt Couch © sent you a
Direct Message.

    

 

 

 

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 60 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

7. As you can see by the above evidence, Matt Couch was the source of this “Black Cube”
rumor. This rumor was distributed by ref: (a) (DEFANGO) on his own volition. The
undersigned has nothing to do with the promulgation of this “Black Cube” rumor. The reverse is
true, the entire matter was the sole responsibility of ref: (a), who is your CSTT side-kick. Your

~ insinuations in ECF Doc. No. 139, para. 20 are false and an example of your unrelenting fraud.
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 61 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

8. Recall that the offending “Black Cube” rumor remarks were made by ref: (a) in
EXHIBIT I (no. 9 in ECF) of ECF Doc. No. 78, which is cited by you in para. 30 of ECF Doc.
No. 139 (video entitled /1.25.17.Solving.rar ). These remarks were NOT made by the

undersigned.
Qanan Community Divided A Letter to Quinn Michaels Al Viral Videos and Expert Monday Deep State Ounce NIGHTWAVE
4chan /pol vs 8ch.net... from Gefango Machines Google Ranknings Via Jason Goodman! Def... ao cece eh yom

 

TPS viene +

  
    

ee ae

 
   
   

how to have s*x with your Sunday Phone Boothing { Det 14.25.17.Solving.tar Red Triangle Zodiac + Cryptocurrency, Follove The White Rabbit
kids is in Search Result on... Vlog 100 ne

  

‘xposed Civada 33... SinqularityNEt and the Road... Explained Correctly...

 

ol pear ago

1K year age LES vines ¢ Lyser ego BiK views +b year ego

   

j EE feta
i.
CaYES

Red Triangle | Cicada 3304 Haw to Steemit | Puzzling Everything is Connected Red Triangle Count finished Red Triangle Countdoven 10 Kolams of Tengtit37 /
Solving.rar Updated | Def Viog 99 Away Glitch Swan + Cicada... Away Glitch Swan | Cicada... hours } Red Triangle Puzzle ... Current Solving Progress

 
 

   

 

 

nd
bid

 

 

Bik views +i year ago 2.2% views > f yeas age z b yaar ag: 739 dews -t year age

 

     

 

John MeCain's Leg injury Red John? Red Triangle and rendezvous | Tengti 137 AReading from the Book of Q Triangle Cicada 330% by Qanon Deep Dive | Follow the
Fake? Qanon Connection wi... Napa | Teng:#437 Returns... Returns @G666ab731 ! The QAnon Bible DefCon ? } Ganon and The... White Rabbit | Cicada 3301 ..
ASK views + bysar ago “ak views «Tyas! ago 18K views +f ysarago Vikviaws + | yes BAK viene | year age

   

11.25.17. Solving rar

Defango TV
Streamed 1 year ago » 3,880 views

 

Long day of puzzling and work Read More @steemt ...

 

Streamed live on Nov 25, 2017
Long day of puzzling and work

Internet URL: https://www.youtube.com/watch?v=jK730CxCGOE&t=4363s
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 62 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

9. These are the Black Cube rumor remarks that you have incorrectly attributed to the

undersigned in a fraudulent manner. A transcript appears below.

REF: (A). 01.12.22. It’s really crazy to me too .. I was picking up on something .. uh
.. Black Cube. And, like I had gotten some information about . like .. some information
from quote unquote “CIA source” that was talking about how Loomer and — what’s his
name — Goodman were getting paid by some Black Cube, some Black Cube
operative. And then it started clicking in my head.

[emphasis added]

10. It is instructive to note that you specifically featured the Black Cube corporate web-site in
your video production distributed in a widely pervasive manner two (2) days after these Black

Cube rumor remarks were made public by ref: (a) on 11/25/2017 (see below).

Be U er og

 

Deep State Dunces Attack George Webb & CSTT - Bitcoin Challenge Response

13,317 views yp 672-1126 SHARE 2 SAVE

ee claean Gnadman
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 63 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Deep State Dunces Attack George Webb & CSTT
- Bitcoin Challenge Response

san Goodman

4 mo
11 yea

 
 
  

 
 

 

The dumbest affiliates of the De e simply will not give up thelr
ludicrous attacks on the truth, while simultaneously offering —.

Streamed live on Nov 27, 2017
The dumbest affiliates of the Deep State simply will not give up their ludicrous attacks on the truth, while
simultaneously offering no evidence to support their claims.

Internet URL: https://www.youtube.com/watch?v=GNxCké6ngF Jg

11. Below isa transcript of your comments as recorded in the above cited video.

GOODMAN. 07:57. They’ll put out a video that where they’ll say ‘oh year, Jason
Goodman is working for Black Cube. Now I will tell you something. I had no idea what

Black Cube was, before these guys made a video about it.

[emphasis added]

12. It appears you have intentionally conflated the undersigned with ref: (a) (DEFANGO) in
a fraudulent manner.to support the Black Cube narrative. In spite of overwhelming evidence that
this rumor is directly traceable to ref: (a) (DEFANGO) and NOT the undersigned, you

continually ask this Court to believe this falsified narrative based on the flimdyt tainted and

unauthenticated evidence.

13. Your CSTT side-kick DEFANGO (ref: (a)) is the sole purveyor of this “Black Cube”
rumor — NOT the undersigned. This point is amplified in the STEEMIT post created during the

 

 

time period in question by ref: (a) (DEFANGO) (see below).
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 64 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Black CUBE Jason Goodman

defango @4)~ innews+ 2 years ago

Jason Goodman, you want to play old west gunslinger with peoples reputations?
Been building a case on you since you asked me to look you up. , and your

connections to child pedophiles, and Mossad.
CIA SOURCE: Deep Throat confirmed by @frankbacon

Jason Goodman is on the payroll of aman named Arnan Milchan. Arnan has Jason
doing work partly out of blackmail. Jason was at parties with a producer named
Brian Singer and there were underaged boys and girls. Jason was being paid
$2.788 a week and its now up to $3500 a week. Laura Loomer is making $7000 a
week from Milchan. Black Cube feed them info. Jason found out that Milchan is
paying Loomer twice as much as him and thats why they had this fight. Please do
not tell anyone how you got this info. Goodman's job is to deflect attention from
Rahm Emanuel , Chuck Schumer and DWS. Rahm secretly paid Pakistani
prosecutors 3 million in hush money in March 2009 to make a ton of fraud charges
go away. The money came from Israel. The Awan's have been spying for Israel
since 2007-2008 with Schumer as the king pin. Now Milchan works with a guy
named Avi Hersh. I know you and T and others know some of this stuff, but now

wemes dew meee Hen DDE nba ee A dee A baa Tamu bs meeelde Ee ner F beeen AL Rees Toda J

Internet URL: https://steemit.com/news/@defango/black-cube-jason-goodman

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 65 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

14. Your attention is directed to para. 32 of ECF Doc. No. 139 (shown below).

| 32. Chavez is an associate of Intervenor Applicant and has been paid by Intervenor Applican
a and has received direct instructions from Intervenor Applicant. Intervenor Applicant

operates a YouTube channel under the account name “Prepper Kitty Intel PKI”. Many

 

 

4
5 exhibits in this instant legal matter have referenced this YouTube account. YouTube
6 username Prepper Kitty Intel has paid Chavez via YouTube Superchat (EXHIBIT I)

15. Show below is EXHIBIT I, that is attached to ECF Doc. No. 139.

frase 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 112 of 119 PagelD# 2476

| EXHIBIT I

 

 

 

 

 

 

 

stare
DOR He pm. GOR CHES rab WADKT FAN CUPWLEDEE ED TRC DA nee coe DoeTBALS

 

 

 

 

 

 

 

Ths
FORQWS TORR. ne Panis wate ty ik Ue rn a DEAL TIS SO BELCAG Pats Pa ARE PCH

nt _
8 amie Wate crt Wich wd te 5 arin poh Qotaenye Dorping oe tree Pheened ae ik i tn tg tat et he oT

AOMAC TER POOKIE AEM, bomen Dik A EA PERE OF AT OE On oO Oe) IE tte
ALARA fod 0c) Oh Cat WC Bed DY ATER Ia o> HOH

9 were eys ne in
=

 

 

 

 

10
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 66 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

16. | EXHIBIT Lis ascreen shot of an apparent DEFANGO TV YouTube podcast (see above).

The “super-chat” portion of the video screen shot appears below..

i

 

17. According to your pleading, you want this Court to consider the alleged illustrated $20.00
“super chat” donation to DEFANGO TV (displayed in the unauthenticated exhibit — see above),
with the text “Check Mate King Two this is White Rook OVER”, provides evidence that
“Chavez is an associate..”[ of undersigned] and “Prepper Kitty Intel has paid Chavez...”.

[$20.00].

18. At the outset, there is no Internet URL Internet address provided in EXHIBIT I, ECF
Doc. No. 139. By NOT providing the correct evidentiary basis for this “exhibit” (which has

been explained to you via letters in this litigation and other litigation) this exhibit is moot.

19. In sum, you expect the Court to believe that an alleged public “super-chat” donation of
$20.00 donation to ref: (a) (DEFANGO) 30-45 days ago is the equivalent of the alleged private
(non-public) $1,500.00 PATREON donation made by “AMABISS” 18 months ago. You have
promoted this fallacy that the undersigned is working with members of the DEFANGO

conspiracy for over 18 months on social media and court filings. This is fallacy is untrue.

20. Caveat: for your information “Check Mate King Two this is White Rook OVER”

(which appears in the above illustrate “super-chat” text) is a comical reference to the radio call

 

signs used in the 1960’s World War II drama television series “COMBAT” staring Rick Jason

and Vic Morrow. Below is an example of the television show.

11
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 67 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

COMBAT! s.1 ep.3: “Lost Sheep, Lost
Shepherd" (1962)

Internet URL: https://www.youtube.com/watch?v=r3 5lw9CWk-g&t=24s

21. Your attention is directed to the following YouTube channel named “MERLIN
DEFANGO”, which is maintained by ref: (a) (see below).

 

 

Merlin Defango

Home Videos Playlists Community Channels About

 

ey Uploads > Date added (newest) * ond +

   

. 3 3:50: - td RRR TC cass scaikcZaneae ct hd Seca —
ht with Merlin Defango- Back to the Fork Knife #bitcoin DLIVE Is A Scam After All? Jeffery

            
   

Epstien Arrested Late New Card Game #Tappen - Live

12
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 68 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

22. As you are well aware, you placed a telephone call to ref: (a) (DEFANGO) while he was
conducting a livestream YouTube broadcast (similar to your use of livestream technology
during the closure of the Port of Charleston on June 14, 2017). Your conversation you’re your
CSTT side-kick is available within the YouTube video content (see below) posted by ref: (a)
(DEFANGO).

VIREMBERY THEUAST CASTLE

 

eM 9 (0-7 E BE

0s BAM LU: L Om

Day 1-DRIVEWAVE VIVA MERLIN Defango 6-26-2019

Merlin Defango

BY Retiigss, 3.5K

 

932 views

 

 

whe Sddto a) Share eee Hlore 1G 33 Bis

Streamed live on Jun 26, 2019
VAPORTUBE. WERE ya Been defango????

Internet URL: https://www.youtube.com/watch?v=11dhF6m1-9¢&t=7523s

 

13
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 69 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

The Joyride Vampire and Late Night with Mer ewe Viva las Trump Drivetime to Viva las Trump Drivetime to
PsyOpera Bats - BreakfastClub... Isotopiurn: Cherno .. Larp _ vegas - Merlin defango 6-30-20... vegas - Merlin defango 6-30

588 views * i yweek ago $84 views ° foweek 332 Jowyeek age 548 views * Toweek aco 79 views * } week ago

 

 
 

st wits. DEON OBALE SIRES y S deit Bramitsdotedelacat s ; Tne! J 7 2 F
New surface go Day2 DRIVE Dayt-DRIVEWAVEVIVA  Daywave Florida defango Daywave defango nightwave #doxgate Reloaded- Reveriy
WAY E merlin defango .. MERLIN Defango 6-26-2019 $33 views > 3 weeks age Florida meetup the Unirock # jans #S

368 vis Lweek ago 934 views * TweeXx ago 832 views * 3 weeks age Lae? ylews > 4

 

 

TRANSCRIPT OF DISCUSSION

REF: (A): Oh, Jason Goodman is calling me. Hello Jason Goodman.

GOODMAN: Manual Chavez, how are you.

REF: (A): I am doing alright, just heading to Arizona right now.

GOODMAN: OH, ok. So I guess you are in a bit of a drive. I don’t know if you had a

chance to see my messages, but one thing I would really like to get — if
your able to send it — is either a screen capture from Patreon of . uh .. the
dash board, or the initial e-mail Patreon that sends you that says

AMABISS has become a Patreon and shows an e-mail of that account.

REF: (A): I can send that over to you no problem, actually. Garble. I actually did
get that e-mail . and .. all .. uh .. and I have a couple of messages for how
ever many months she was on my thing and I will send you like a copy of

that it shows the date and what e-mail she was using.

 

14
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 70 of 92
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

GOODMAN:

REF: (A):

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Something you would write to the Bar Association saying “hey, look, this
judge determined that it is likely that Biss is making these inappropriate
payments. He is not supposed to be paying you, if you’re his client, and
particularly if that payment is coming at a time you are engaged in
activities like making videos about his lawsuit, that spread allegations out
across the Internet, that aren’t true. Things like that. So, that is my
position that he had someone paying you to do that stuff. He’s been
working with Robert David Steele, you were working for Robert
David Steele, at the time, Sweigert [undersigned] was working with
you, Tyroan Simpson was working with you and Sweigert and these
are the elements of conspiracy.

Yeah, I mean you got the conspiracy down pretty well. I mean. I will send
you everything that shows she was on my Patreon and she was paying me
on Patreon, for sure. But, was I working in concert with Dave Acton
[undersigned] and those guys, yeah, f_ck it, why not. I will say
whatever. (Laughter)

[emphasis added]

13. On or around June 2019, Manuel Chavez III voluntarily shared some of his personal

emails with Defendant. Among these were messages Chavez claims are communications

DEFENDANT'S RESPONSE TO PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS - 7

 

15
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 71 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

from Thomas Shoenberger, an individual unknown to Defendant who may in fact be
highly placed in the organization of the monetized conspiracy to harass and defame
Defendant Goodman, The emails from Shoenberger provide talking points for a plan to
attack Defendant Goodman’s reputation with false allegations claiming Goodman is an

agent of Israel and / or paid by Mossad.

23. As you admit in the above cite, you have little or no knowledge of Thomas Shoenberger.
The following information might illuminate your understanding of the false narrative you are
publishing that conflates the undersigned with “the organization of the monetized conspiracy”.
24. Your CSTT side-kick ref: (a) maintains several YouTube channels; e.g. DEFANGO TV,
MERLIN DEFANGO and LARP WARS. In June 2019 ref: (a) published for wide distribution a
dozen YouTube social media videos discussing Thomas Shoenberger and the acrimonious
disputes between the two over the corporation SHADOWBOX STRATEGIES. Apparently, ref:
(a), Mr. Shoenberger and Trevor Fitzgibbon (former client of Plaintiffs attorney).

25. | Asshown below, ref: (a) has filed a Temporary Restraining Order (TRO) against Mr.
Shoenberger in the courts of Carson City, Nevada (Case No. 19 PO 00276 1C).

 

16

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 72 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 
 
  

“THE JUSTICE COURT OF CARSON TOW

IN AND FOR CARSON CITY, STATE orn

 
      
       
     
  

 
 

‘TEMPORARY PROTECTION ORDER . 4

   
   

 
 

SS eEALKING/HARASSMENT
Applicank , BR Ayrs 200.591
) oe
RGER )

NS.
| THOMA eee

4 ANDREW SCHOENB
| Adverse Party-)

   
   
  
   
 

MAY 31,2019

 

Busted lestat telling lies again about Steven biss

and Thomas Schoenberger

LARP WARS
tweek ago » 954 views

xe

Lestat is still made about not being about to extort more money. So today
ne's claiming that phone call where | showed Steve biss _..

Published on Jun 24, 2019

Lestat is still made about not being about to extort more money. So today he's claiming that
phone call where I showed Steve biss number and talked to him is now apparently Thomas.
What an idiot

Internet URL: https://www.youtube.com/watch?v=svJhL WwExWw

26. There have been dramatic videos related to the dispute between Mr. Schoenberger and
ref: (a), who have accused each other of lying, spreading “disinformation” and quibbling about
the formation of SHADOWBOX STRATEGIES. Both parties have very recently provided

testimony in the following case:

17
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 73 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

US. District Court

for the District of Columbia

RICH v. BUTOWSKY et al

CASE #: 1:18-cev-00681-RJL

Judge Richard J. Leon
27. In these recent YouTube videos it has been clearly stated by ref: (a) that it is his
testimony in the above case that he was a member of a group of “reputation protection”
operatives allegedly directed by Matt Couch (defendant ion the above cited action). Ref: (a) has
distributed in a widely pervasive manner, electronic messages from Matt Couch to support his

testimony. Ref: (a) has also been vocal about evidence that he has furnished to you as well. See

below:

mya

 

o 8 & 3 8 Qe
we Matt Couch @ [vis Twitter}

8

Matt Couch @ sent you a
Direct Message.

 

 

 

 

18

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 74 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

subpoena compliance - Aaron Rich Lawsuil -
| defango tv 6/22/2019

  
 
  

d i week ago + 1,432 views
Well it's tire
few people are going to really dislike this

     

do Comply with this Aaron Rich Lawsuit Subpoena. | think a
ig strearn pulls...

   

Streamed live on Jun 22, 2019

Well it's time do Comply with this Aaron Rich Lawsuit Subpoena. I think a few people are going
to really dislike this stream but it's for Court Records and whatnot. So we are getting everything
on the table and building the files to FTP to the Lawyer. Any striking or anything is going to be
interfering with a federal case.

Internet URL: https://www.youtube.com/watch?v=pB7NjF lLApZe&t=7427s

 

Matt Couch @ sent you a
Direct Message.

 

   
  

 

 

 

 

19
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 75 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

28. The enlarged video screen-shot from the above video content demonstrates that the
source of the “Black Cube rumor” was apparently Matt Couch — and NOT the undersigned as
you continuously report. As discussed in the previous letter on this subject, dated June 30%,
2019, you have implicated the undersigned as the source of the “Black Cube” rumor. To refresh
your memory the rumor states that you and Laura Loomer were being paid by a Black Cube

operative, stated by ref: (a) and NOT by the undersigned.

 

 

20
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 76 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

 

 

 

 

  

29.
EB vouube defango jason goodman Q
Jason Goodman and Defango Collude on Conspiracy Theory
. ___.. 84 views
whe agsto a) Snare vee Mor is Bie
Internet URL: https://www.youtube.com/watch?v=It5SSFuVxhMM&t=266s
TRANSCRIPT OF DISCUSSION

REF: (A): Oh, Jason Goodman is calling me. Hello Jason Goodman.
GOODMAN: Manual Chavez, how are you.
REF: (A): I am doing alright, just heading to Arizona right now.
GOODMAN: OH, ok. So I guess you are in a bit of a drive. I don’t know if you had a

chance to see my messages, but one thing I would really like to get — if

your able to send it — is either a screen capture from Patreon of. uh .. the

 

dash board, or the initial e-mail Patreon that sends you that says

AMABISS has become a Patreon and shows an e-mail of that account.

21
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 77 of 92
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

REF: (A):

GOODMAN:

REF: (A):

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

I can send that over to you no problem, actually. Garble. I actually did
get that e-mail . and .. all .. uh .. and I have a couple of messages for how
ever many months she was on my thing and I will send you like a copy of

that it shows the date and what e-mail she was using.

Something you would write to the Bar Association saying “hey, look, this
judge determined that it is likely that Biss is making these inappropriate
payments. He is not supposed to be paying you, if you’re his client, and
particularly if that payment is coming at a time you are engaged in
activities like making videos about his lawsuit, that spread allegations out
across the Internet, that aren’t true. Things like that. So, that is my
position that he had someone paying you to do that stuff. He’s been
working with Robert David Steele, you were working for Robert David
Steele, at the time, Sweigert [undersigned] was working with you, Tyroan
Simpson was working with you and Sweigert and these are the elements of
conspiracy.

Yeah, I mean you got the conspiracy down pretty well. I mean. I will send
you everything that shows she was on my Patreon and she was paying me
on Patreon, for sure. But, was I working in concert with Dave Acton
[undersigned] and those guys, yeah, f_ck it, why not. I will say whatever.

(Laughter)

30. There are other issues associated with your ECF Doc. No. 134, para. 12. Amongst

these legal insufficiencies, (i) whether or not the purported evidence you propound rises to the

level of sufficiency in the light of the Federal Rules of Evidence, and (ii) your use of hearsay to

attempt to attribute comments to the undersigned made by ref: (a) about Black Cube (as

broadcast in the video you have described as EXHIBIT I, to ECF Doc. No. 78).

22
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 78 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

31. The legal sufficiency of the electronic messages you provide as evidence also present an
open question considering the legal sufficiency requirements of the F.R.E.. As the public record
clearly demonstrates, you have had a long-standing relationship with ref: (a) dating back to the

infamous “Who Spoofed the Seth Rich Files” episodes of CSTT (first two weeks of June 2017 —

immediately prior to your closure of the Port of Charleston, S.C. on June 14, 2017 due to your

CSTT YouTube video podcasts).

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this__/

day of June, 2019.

/
D. GEORGE SWEIGERT, C/O

P.O. BOX 152
MESA, AZ 85211

Attached: Copies sent to other district courts

 

23
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 79 of 92

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

EXHIBIT FOUR

 

49
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 80 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

D.G. Sweigert, c/o

P.O. Box 152

Mesa, AZ 85211
Spoliation-notice@mailbox.org

July 1, 2019
Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7th Avenue
Suite 6-S
New York, NY 10001
Clerk of the Court, Room 3000
U.S. District Court
701 E. Broad St.
Richmond, VA 23219
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL
District Judge M. Hannah Lauck
SUBJECT: PART TWO - ATTEMPTED FRAUD ON THE COURT BY
DEFENDANT GOODMAN
REF: (a) MANUAL CHAVEZ, II (DOB 03/21/1986), AZ DL DO1566834
Good Morning:
1. This letter addresses the allegation that you (Defendant Jason Goodman) have conspired

with yet another ““CrowdSource The Truth” (CSTT) social media side-kick (ref: (a)) to suborn

 

perjury and submit tainted evidence (under oath) to this Court to support your wild speculative

conspiracy theory insinuations that ignore the truth.
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 81 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

2. Your attention is kindly directed to ECF Doc. No. 134, para. 13, shown below.

13. On or around June 2019, Manuel Chavez III voluntarily shared some of his personal
emails with Defendant. Among these were messages Chavez claims are communications

DEFENDANT'S RESPONSE TO PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS - 7

from Thomas Shoenberger, an individual unknown to Defendant who may in fact be
highly placed in the organization of the monetized conspiracy to harass and defame
Defendant Goodman. The emails from Shoenberger provide talking points for a plan to
attack Defendant Goodman’s reputation with false allegations claiming Goodman is an

agent of Israel and / or paid by Mossad.

 

3. As you admit in the above cite, you have little or no knowledge of Thomas Shoenberger.
The following information might illuminate your understanding of the false narrative you are

publishing that conflates the undersigned with “the organization of the monetized conspiracy”.

4. Your CSTT side-kick ref: (a) maintains several YouTube channels; e.g. DEFANGO TV,
MERLIN DEFANGO and LARP WARS. In June 2019 ref: (a) published for wide distribution a
dozen YouTube social media videos discussing Thomas Shoenberger and the acrimonious
disputes between the two over the corporation SHADOWBOX STRATEGIES. Apparently, ref:
(a), Mr. Shoenberger and Trevor Fitzgibbon (former client of Plaintiff's attorney).

5. As shown below, ref: (a) has filed a Temporary Restraining Order (TRO) against Mr.
Shoenberger in the courts of Carson City, Nevada (Case No. 19 PO 00276 1C).

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 82 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

      
 
 

   
 

00276 1C ay et a
RSON TOWNS GO

o JUSTICE COURT OF CA (>
7 a EOF REV ABA KA

IN AND FOR CARSON CITY, STAT edn oi

  
 

 

     
     
  
  
   
 
  
 
 
 
  
  
  
  
 

ORDER \ :

 
 
     

NS
v EMPORARY pROTECT 1

2 | SSMENT
ae . STALKINGHMARAS
ANUEL CHAVEZ IIT. Applicants SS 200.591 Q

  

: iA DREW SCHOENBERGER
| eomas ANDREW SCHOEN
a THOMAS A worweenorn
Oa ana Party
40 |

|

      

 

Busted lestat telling lies again about Steven biss

and Thomas Schoenberger

LARP WARS

i week ago « 354 views

Lestat is still made about not being about fo extort more money. So today
he’s claiming that phone call where | showed Steve biss |.

ee

Published on Jun 24, 2019

Lestat is still made about not being about to extort more money. So today he's claiming that
phone call where I showed Steve biss number and talked to him is now apparently Thomas.
What an idiot

Internet URL: https:/Awww.youtube.com/watch?v=svJhLWwExWw

6. There have been dramatic videos related to the dispute between Mr. Schoenberger and
ref: (a), who have accused each other of lying, spreading “disinformation” and quibbling about
the formation of SHADOWBOX STRATEGIES. Both parties have very recently provided

testimony in the following case:
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 83 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

U.S. District Court

for the District of Columbia

RICH v. BUTOWSKY et al

CASE #: 1:18-cv-00681-RJL

Judge Richard J. Leon
7. In these recently published YouTube videos it has been clearly stated by ref: (a) that it is
his testimony in the above cited lawsuit that he was a member of a group of “reputation
protection” operatives allegedly directed by Matt Couch (defendant ion the above cited action).

Ref: (a) has distributed in a widely pervasive manner, electronic messages from Matt Couch to

support his testimony. Ref: (a) has also been vocal about evidence that he has furnished to you

as well. See below:

 

2 © 8 2 oO [me
a Matt Couch © (ela Twitter co tesco ces

Matt Couch @ sent you a
Direct Message.

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 84 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

f, subpoena compliance - Aaron Rich Lawsuit -
| defango tv 6/22/2019
| Defango TV
ed l week ago » 1,632 views
q i's time do Comply with this Aaron Rich Lawsuit Subpoena, | think a
@ few people are going te really dislike this sirearn but is ...

 
   
  

Streamed live on Jun 22, 2019

Well it's time do Comply with this Aaron Rich Lawsuit Subpoena. I think a few people are going
to really dislike this stream but it's for Court Records and whatnot. So we are getting everything
on the table and building the files to FTP to the Lawyer. Any striking or anything is going to be
interfering with a federal case.

Internet URL: https://www.youtube.com/watch?v=pB7NiF lApZg&t=7427s

 

Matt Couch © sent you a
Direct Message.

 

   

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 85 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

8. The enlarged video screen-shot from the above video content demonstrates that the
source of the “Black Cube rumor” was apparently Matt Couch — and NOT the undersigned as
you continuously report. As discussed in the previous letter on this subject, dated June 30%,
2019, you have implicated the undersigned as the source of the “Black Cube” rumor. To refresh
your memory, the rumor states that you and Laura Loomer were being paid by a Black Cube

operative, stated by ref: (a) and NOT by the undersigned.

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 86 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

9. Recall that the offending Black Cube rumor remarks were made by ref: (a) in EXHIBIT I
(no. 9 in ECF) of ECF Doc. No. 78, which is cited by you in para. 12 of ECF Doc. No. 134
(video entitled //.25.17.Solving.rar ). These remarks were NOT made by the undersigned.

Qanon Community Divided A Letter to Quinn Michaels Al Viral Videos and Expert Monday Deep State Dunce NIGHTWAVE Defango Exposed as a
Achar /pol vs 8ch.net... from Defango Machines Google Ranknings Via Jason Goodman | Def. aa8 vee «1 . @BITCOIN SHILLINDE ACTA...
ac lyaacaga

   

     

yase age TPB vigea st pear age

 

  
    
   

icc en

how to have s’x with your Sunday Phone Boothing | Def 91.25.17.Solving.rar Red Triangle Zodiac + Cryptocurrency, ‘ollow The White Rabbit
kids is in Search Result on... Vieg 169 Lak we Sevens. Exposed Cicada 33... SingularityNEt and the Road... Explained Correctly...

  

      
   

      

LEK vigws > Tye

 

my

te | Cicada 3301 How to Steemit | Puzzling Evergthing is Connected Red Triangle Count finished | Red Triangle Countdown 10 Kotama of Tengti137

 

 

   

 

 

Red Triarig
Solving.car Updated ft Def Vlog 99 Away Glitch Swan + Cicada... Away Glitch Swan | Cicada... hours | Red Tiangle Puzzle ... Current Solving Progress
SK t yest ag LIK vigwa +1 yaar og? 24 4 year age SK views +l yeas ayo TAB views + 1 year age
See
ond
-
”
: me
g
John McCain's Leg injury Red John? Red Triangle and rendezvous | Tengri 137 A Reading fromthe Book of Q— Triangle Cicada 3301 by Qanon Deep Dive | Follov the
Fake? Ganon Connection wi. Napa ! Tengtii37 Returns... 66ab734 { The QAnon Bible Deftor? | Qanon and The... White Rabbit | Cicada 3301
ASK views ¢ | year age LAK laws >? T year age eHt ago Ti views +} yeas ago SIKvigws >t year age SiK views + | peat age

 

11.25.17. Solving. rar

Defanaa TV

Strearnead 1 year ago ° 3,480 views

  

 

Long day of puzzling and work Read More @steemit __

 

Streamed live on Nov 25, 2017
Long day of puzzling and work

Internet URL: https://www.youtube.com/watch?v=jK730CxCGOE&t=4363s

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 87 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

10. Please note in the previous letter, dated June 30", 2019, an incorrect time-stamp was
given for the remarks of ref: (a), which begin at 1:12.22 (not 1.22.22). These are the Black Cube

rumor remarks that you have incorrectly attributed to the undersigned. A transcript appears

below.

REF: (A). 01.12.22. It’s really crazy to me too .. I was picking up on something .. uh
.. Black Cube. And, like I had gotten some information about . like .. some information
from quote unquote “CIA source” that was talking about how Loomer and — what’s his

name — Goodman were getting paid by some Black Cube, some Black Cube operative.

And then it started clicking in my head.

11. It is instructive to note that you specifically featured the Black Cube corporate web-site in
your video production distributed in a widely pervasive manner two (2) days after these Black

Cube rumor remarks were made public by ref: (a) on 11/25/2017 (see below).

\,

BLAC< CUBE

ee er urate
DO ee Cees SCL LES ie
ion

Pure CRC u cee iicat
pert Cd

 

Deep State Dunces Attack George Webb & CSTT - Bitcoin Challenge Response
1S,217 views n@@ 672 126 we SHARE |=, SAVE

LPB scsmonodtonan
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 88 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Deep State Dunces Attack George Webb & CSTT
- Bitcoin Challenge Response

an Goodman

ed | yea

 
 

 
   
 

te simply will nol give up their

The dumbest i
simultaneously offering ...

ludicrous atfacks on ihe

Streamed live on Nov 27, 2017
The dumbest affiliates of the Deep State simply will not give up their ludicrous attacks on the truth, while

simultaneously offering no evidence to support their claims.
Internet URL: https://www.youtube.com/watch?v=GNxCk6ngFJg

12. Belowisa transcript of your comments as recorded in the above cited video.

GOODMAN. 07:57. They’ll put out a video that where they’ ll say ‘oh year, Jason
Goodman is working for Black Cube. Now I will tell you something. I had no idea what

Black Cube was, before these guys made a video about it.

13. It appears you have conflated the undersigned into the Black Cube rumor theory in spite
of overwhelming evidence that this rumor is directly traceable to ref: (a) and NOT the

undersigned. This point is amplified in the STEEMIT post created during the time period in

question (see below).

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 89 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Black CUBE Jason Goodman

defango @4)~ in news. 2 years ago

Jason Goodman, you want to play old west gunslinger with peoples reputations?
Been building a case on you since you asked me to look you up. , and your

connections to child pedophiles, and Mossad.
CIA SOURCE: Deep Throat confirmed by @frankbacon

Jason Goodman is on the payroll of a man named Arnan Milchan. Arnan has Jason
doing work partly out of blackmail. Jason was at parties with a producer named
Brian Singer and there were underaged boys and girls. Jason was being paid
$2.788 a week and its now up to $3500 a week. Laura Loomer is making $7000 a
week from Milchan. Black Cube feed them info. Jason found out that Milchan is
paying Loomer twice as much as him and thats why they had this fight. Please do
not tell anyone how you got this info. Goodman's job is to deflect attention from
Rahm Emanuel , Chuck Schumer and DWS. Rahm secretly paid Pakistani
prosecutors 3 million in hush money in March 2009 to make a ton of fraud charges
go away. The money came from Israel. The Awan's have been spying for Israel
since 2007-2008 with Schumer as the king pin. Now Milchan works with a guy

named Avi Hersh. I know you and T and others know some of this stuff, but now

wees Pears thin Get d ates  & Pan A bean Taek nwawetter bee ae F bere aE ee Tala d

Internet URL: https://steemit.com/news/@defango/black-cube-jason-goodman

 

10
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 90 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

Black CUBE Jason Goodman

defango (64) in news * 2 years ago

Jason Goodman, you want to play old west gunslinger with peoples reputations?

Been building a case on you since you asked me to look you up. , and your connections to
child pedophiles, and Mossad.

CIA SOURCE: Deep Throat confirmed by @frankbacon

Jason Goodman is on the payroll of a man named Arnan Milchan. Arnan has
Jason doing work partly out of blackmail. Jason was at parties with a producer
named Brian Singer and there were underaged boys and girls. Jason was being
paid $2.788 a week and its now up to $3500 a week. Laura Loomer is making.
$7000 a week from Milchan. Black Cube feed them info. Jason found out that
Milchan is paying Loomer twice as much as him and thats why they had this
fight. Please do not tell anyone how you got this info. Goodman's job is to
deflect attention from Rahm Emanuel , Chuck Schumer and DWS. Rahm
secretly paid Pakistani prosecutors 3 million in hush money in March 2009 to
make a ton of fraud charges go away. The money came from Israel. The Awan's
have been spying for Israel since 2007-2008 with Schumer as the king pin. Now
Milchan works with a guy named Avi Hersh. I know you and T and others know
some of this stuff, but now you know the full story. Also, Alan Dershowitz has
over 7 hours of Orgy Island vid hidden and his vid file is called Insurance, the
same name as Schumer's boy Anthony Wiener. Avi is deeply involved in
pedophilia in hollywood and the purpose of these parties was to bring in kids for
"fun and games". You will want to explore the below video. At 7 53, there is
Jason Goodman's "13th" birthday party and "Avi" procuring a 13 year old china
girl.

There is a growing consensus that you are a Mossad helper who is creating a
Rabbit hole with admitted Mossad helper George Webb and the purpose of the
rabbit hole is to distract people away from the fact that Russia did not influence
the election, Israel did.

Folks, Jason worked for over 20 years as a camera guy. Let's start looking into

 

 

his friends and affiliates.
Arnan Milchan.

 

11

 
Case 1:18-cv-08653-VEC-SDA Document 132 Filed 12/26/19 Page 91 of 92

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

First off there is his backer at about $3500 a month for Crowdsource the Truth.
Mossad past, seems to be a good source for some of the interesting information
Jason Gets from time to time and looks down the barrel at George's
Breadcrumbs.
https://www.timesofisrael.com/hollywood-producer-arnon-milchan-reveals-
mossad-past/

Jason worked on Xmen, the super hit created by Bryan Singer, who was later
convicted of child pedophilia after he repeatedly took advantage of teens Singer
has been accused numerous times of being a pedophile. He is openly bisexual.
He called you a criminal. How will he like being forensically linked to the DNC
and also convicted pedophile Bryan Singer?

 

 

 

14. Your allegations that somehow the undersigned worked with, worked for, conspired with
or had conspiratorial planning with ref: (a) or any of his associates is completely false, devoid of

truth, unfounded and meritless.

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this _/

day of July, 2019.

/

 

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

Copy provided:

Susan A. Holmes
( Lutzke )
2608 Leisure Drive

 

Apt. B
Ft. Collins, CO.80525

12
 

 

<s

9

OB G53 MECISR AQ QGUeeNt a2, siled.42/4eWh9 Page 92 of 92

@

Case 1:18;¢y,

 

PRESS FIRMLY TO SEAL

 

  

= UNI TEDS TATES”
@ Pos TAL SERVIC™

C/O
p.G.S WEIGERT,
GENERAL DELI 95075,
ROUGH AND READY, CA 95
S, oliation-notic

  

 

«Date of deliver Spocitied*

* USPS TRACKING" included to many major
international destinations.

« Limited international insurance. 4
* Pick up available. *

       

« Order supplies online.*

* When used internationally, a customs

> To schedule free
declaration label may be required.

. Package Pickup,

scan the QR: code. --
* Domestic only 5

IMI

P$00001000014

 

EP14F Oct 2018

0D: 121/2x91/2 USPS.COM/PICKUP

PRO SE OFFICE, Room 200
USS. District Court To:
500 Pearl Street

New York, New York 10007-1312

     
   

   
            

03799121918093.

 

 

PRIORITY MAIL 2-Dé

 

EXPECTED DELIVERY DAY: 12/23/19

SHIP .
TO:

500 PEARL ST
NEW YORK NY 10007-1316

    

USPS TRACKING® NUMBI

u

9505 5067 1231 9353 1459 47

 

oO
Lf’

 
